As filed with the Securities and Exchange Commission on November 21, 2007Registration No. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CAPITOL BANCORP LIMITED (Exact name of registrant as specified in its charter) Michigan (State or other jurisdiction of incorporation or organization) 6711 (Primary Standard Industrial Classification Code Number) 38-2761672 (I.R.S. Employer Identification No.) Capitol Bancorp Center 200 Washington Square North, Fourth Floor Lansing, Michigan 48933 (517) 487-6555 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Cristin K. Reid, Esq. Capitol Bancorp Limited Capitol Bancorp Center 200 Washington Square North, Fourth Floor Lansing, Michigan48933 (517) 487-6555 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Phillip D. Torrence, Esq. Miller, Canfield, Paddock and Stone, P.L.C. 444 West Michigan Avenue Kalamazoo, Michigan 49007 (269) 383-5804 Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable after the effective date of this registration statement and upon the completion of the transactions described in the enclosed prospectus. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, No Par Value 242,834 $18.925 $4,595,634 $142 (1) The number of shares registered pursuant to this Registration Statement is based upon the approximate number of shares of Point Loma Community Bank ("PLCB") common stock presently outstanding, or reserved for issuance pursuant to 72,500 outstanding stock options of PLCB, or otherwise expected to be issued upon the consummation of the proposed transaction to which this Registration Statement relates (less the shares held by Capitol Bancorp Ltd. ("Capitol")) multiplied by the estimated exchange ratio of .522785shares of Capitol common stock for each PLCB share. (2) Pursuant to Rules 457(f)(1) and 457(f)(3) under the Securities Act of 1933, as amended, the registration fee has been calculated based on a price of $18.925 per share of Capitol common stock (the average of the high and low prices for shares of common stock of Capitol reported on the New York Stock Exchange on November 20, 2007) and the estimated number of Capitol shares that may be issued in the consummation of the share exchange transaction contemplated. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. Capitol may not distribute or issue the shares of Capitol common stock being registered pursuant to this registration statement until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to distribute these securities and Capitol is not soliciting offers to receive these securities in any state where such offer or distribution is not permitted. Subject to Completion, Dated November , 2007 Offer to Exchange Each Outstanding Share of Common Stock of POINT LOMA COMMUNITY BANK for Shares of Common Stock of Capitol Bancorp Limited by CAPITOL BANCORP LIMITED in each case subject to the procedures and limitations described in this prospectus and the related letter of transmittal. The exchange offer and withdrawal rights will expire at 11:59 p.m., Michigan Time, on , 2008 unless extended by Capitol in its sole discretion.Shares tendered pursuant to this offer may be withdrawn at any time prior to the expiration of this offer. Capitol Bancorp Limited ("Capitol") is offering to exchange each issued and outstanding share of Point Loma Community Bank ("PLCB") common stock, not already owned by Capitol, for shares of Capitol's common stock.PLCB is a majority-owned subsidiary of Capitol.Capitol is making this offer to provide holders of PLCB common stock, excluding PLCB shares already owned by Capitol, with an opportunity to receive registered securities of Capitol.Individual members of PLCB's Board of Directors have indicated to Capitol an intention to tender their PLCB shares pursuant to the exchange offer. If you elect to receive Capitol common stock in the exchange offer, Capitol will determine the per share consideration you are entitled to receive according to an exchange ratio.The exchange ratio will be calculated by dividing 150% of thebook value per share of PLCB common stock as of September 30, 2007 ($13.301299), by the average closing price of Capitol's common stock for the 30 trading day period ending two trading days prior to the close of the exchange offer. The Capitol share value will be based upon the average closing price of Capitol common stock over a 30 trading day period ending two trading days prior to the close of the exchange offer.However, Capitol's stock price may fluctuate and the consideration you receive may fluctuate and may not equal the estimate per share consideration stated herein if Capitol's stock price does not equal the average closing price for the month ended September 30, 2007.The closing price of Capitol's common stock on November , 2007, the day before Capitol publicly announced the exchange offer, was $.Based upon the average of the closing prices of Capitol’s common stock for the month ended September 30, 2007 ($25.443158), a holder of PLCB common stock electing to receive shares of Capitol common stock in the exchange offer would receive approximately .522785 shares of Capitol common stock for each share of PLCB common stock, using the PLCB share value as of September 30, 2007 described above.See "The Exchange Offer" beginning on page 34. Capitol's common stock trades on the New York Stock Exchange, or NYSE, under the symbol "CBC".PLCB's common stock is not traded on any established trading market.It is generally expected that any stock of Capitol received by holders of PLCB common stock will not be subject to federal income tax but only if certain criteria are met.See "The Exchange Offer—Material U.S. Federal Income Tax Consequences of the Exchange Offer" beginning on page 38.Capitol's obligation to complete this exchange offer is subject to the conditions listed under "The Exchange Offer—Conditions to the Exchange Offer" beginning on page 40. FOR A DISCUSSION OF VARIOUS FACTORS THAT YOU SHOULD CONSIDER ABOUT THE EXCHANGE OFFER, SEE "RISK FACTORS" BEGINNING ON .CAPITOL IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED TO NOT SEND CAPITOL A PROXY. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the securities to be issued under this Prospectus or determined if this Prospectus is accurate or adequate.Any representation to the contrary is a criminal offense. The date of this prospectus is November, 2007 ADDITIONAL INFORMATION This prospectus incorporates important business and financial information about Capitol and its subsidiaries from documents filed with the Securities and Exchange Commission, or the SEC, that have not been included in, or delivered with, this prospectus.This information is available on the SEC's website at http://www.sec.gov and from other sources.See "Where You Can Find More Information" on page 53. You may also request copies of these documents from Capitol, without charge, upon written or oral request to: Capitol Bancorp Limited Capitol Bancorp Center 200 Washington Square North, 4th Floor Attn:Cristin K. Reid, Esq. Telephone:(517) 487-6555 In order to receive timely delivery of the documents, you must make requests no later than , 2008 (five business days before the initially scheduled expiration date of the exchange offer). 2 TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE EXCHANGE OFFER 1 SUMMARY 4 Reasons for the Exchange Offer 4 The Exchange Offer 4 Accounting Treatment 5 Tax Consequences of theExchange Offerto PLCB Shareholders 5 There are No Dissenters' Rights in Connection with the Exchange Offer. 6 Capitol's Obligation to Complete the Exchange Offer is Subject to a Number of Conditions 6 Regulatory Approvals 6 Opinion of Financial Advisor 7 Dividend Policy of Capitol 7 Dividend Policy of PLCB 7 The Exchange Offer is Currently Scheduled to Expire on , 2008 7 The Exchange Offer May be Extended, Terminated or Amended 7 The Exchange Offer Shall Occur Promptly After the Expiration Date 8 Tendered Shares May be Withdrawn at Any Time Prior to the Exchange of Those Shares 8 Shareholders Must Comply With the Procedure for Tendering Shares 8 Your Rights as a Shareholder Will Change 8 Forward-Looking Statements May Prove Inaccurate 8 SELECTED CONSOLIDATED FINANCIAL DATA OF CAPITOL 10 SELECTED CONSOLIDATED FINANCIAL DATA OF PLCB 12 RISK FACTORS 14 RECENT DEVELOPMENTS 19 CAPITALIZATION 20 DIVIDENDS AND MARKET FOR COMMON STOCK 21 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 22 INFORMATION ABOUT CAPITOL 23 INFORMATION ABOUT PLCB 24 PRO FORMA CONSOLIDATED FINANCIAL INFORMATION 29 COMPARATIVE HISTORICAL, PRO FORMA AND PRO FORMA EQUIVALENT PER SHARE INFORMATION 32 BACKGROUND OF THE EXCHANGE OFFER 33 Background of the Exchange 33 Capitol's Reasons for the Exchange 33 PLCB's Reasons for the Exchange 33 Certain Considerations for PLCB Shareholders 33 THE EXCHANGE OFFER. 34 General 34 Consideration to be Paid 34 Timing of the Exchange Offer. 35 Extension, Termination and Amendment 35 Exchange of PLCB Shares; Delivery of Capitol Common Stock 36 Cash Instead of Fractional Shares of Capitol Common Stock 36 i TABLE OF CONTENTS, cont. Withdrawal Rights 36 Procedure for Tendering. 37 Guaranteed Delivery 37 Material U.S. Federal Income Tax Consequences of the Exchange Offer 38 Purpose of the Exchange Offer; Dissenters' Rights 40 Conditions to the Exchange Offer 40 Minimum Tender Condition 40 Regulatory Matters 40 Other Conditions to the Exchange Offer 41 Source and Amount of Funds 42 Certain Relationships with PLCB 42 Fees and Expenses 43 Accounting Treatment 43 Pro Forma Data 43 Federal Securities Laws Consequences 43 NYSE Listing 43 Opinion of Financial Advisor 43 COMPARISON OF SHAREHOLDER RIGHTS 50 DESCRIPTION OF THE CAPITAL STOCK OF CAPITOL 51 Rights of Common Stock 51 Shares Available for Issuance 51 Capitol's Preferred Securities. 52 Anti-Takeover Provisions. 52 WHERE YOU CAN FIND MORE INFORMATION 53 LEGAL MATTERS 55 EXPERTS 55 LIST OF ANNEXES ANNEX AOpinion of Financial Advisor A-1 ANNEX BFinancial Information Regarding PLCB B-1 ii QUESTIONS AND ANSWERS ABOUT THE EXCHANGE OFFER Q: Who is offering to exchange my PLCB shares? A: Capitol Bancorp Limited is a Michigan-incorporated bank holding company (hereinafter referred to as "Capitol").Capitol is a bank development company with approximately $4.7 billion in total assets and 57 individual bank charters operating in 16 states, including PLCB.Capitol identifies opportunities for the development of new community banks, raises capital and mentors a community bank through its formative stages and manages its investments in community banks.Each community bank has full local decision-making authority and is managed by an on-site president under the direction of a local board of directors composed of business leaders from the bank's community.Capitol Bancorp Limited was founded in 1988 and has executive offices in Lansing, Michigan and Phoenix, Arizona. Q: What is being proposed? A: Capitol is proposing to acquire up to all of the issued and outstanding shares of PLCB by offering to exchange all outstanding shares of PLCB common stock, not already owned by Capitol, for shares of Capitol common stock. Q:What would I receive in the exchange offer for my PLCB shares? A: Under the terms of the exchange offer, you would receive shares of Capitol common stock in exchange for your shares of PLCB common stock.For more detail on the consideration, see "The Exchange Offer-Consideration to be Paid" beginning on page 34. Q: How long will it take to complete the exchange? A: Capitol expects to complete the exchange offer very early in the first quarter of 2008, or as soon thereafter as possible. Q: Are there conditions to Capitol's acceptance of PLCB shares in the exchange offer? A. Yes.Capitol's offer is subject to several material conditions, and those conditions must be satisfied or waived for Capitol to complete the exchange offer.See "The Exchange Offer-Conditions to the Exchange Offer" beginning on page 40. Q: Will I have to pay any fees or commissions? A: Generally, no.If you are the record owner of your shares of PLCB common stock and you tender your shares of PLCB common stock directly to Capitol, you will not have to pay brokerage fees or incur similar expenses.However, if you own your shares through a broker or other nominee, and your broker tenders the shares on your behalf, your broker may charge you a fee for doing so.You should consult with your broker or nominee to determine whether any charges will apply to you. Q: When does the exchange offer expire? A: The exchange offer will expire on , 2008, at 11:59 p.m., Michigan Time, unless extended by Capitol.See "The Exchange Offer-Timing of the Exchange Offer" beginning on page 35. Q: Can the exchange offer be extended? A: Yes.Capitol may, without the consent of PLCB, extend the period of time during which the offer remains open.You will have withdrawal rights during any extension period.See "The Exchange Offer-Extension, Termination and Amendment" beginning on page 35. Q: Will I be notified if the offer is extended? A:Yes.If Capitol decides or is required to extend the exchange offer, Capitol will make a public 1 announcement of the status of the exchange offer, and announce the new expiration date, no later than 9:00 a.m., Michigan Time, on the next business day after the day on which the offer was previously scheduled to expire.See "The Exchange Offer-Extension, Termination and Amendment" beginning on page 35. Q: How do I participate in the exchange offer? A: To tender your shares, you should do the following: · If you hold PLCB shares in your own name, complete and sign the letter of transmittal and return it with your PLCB share certificates to Capitol at the corporate office to the following address: Attention: Cristin K. Reid, Capitol Bancorp Center, 200 Washington Square North, Fourth Floor, Lansing, Michigan 48933before the expiration date of the exchange offer. · If you hold your PLCB shares in "street name" through a broker, instruct your broker to tender your shares before the expiration date. · If your PLCB share certificates are not immediately available or if you cannot deliver your PLCB share certificates and other documents to Capitol prior to the expiration of the exchange offer, you may still tender your PLCB shares if you comply with the guaranteed delivery procedures described under "The Exchange Offer-Procedure for Tendering" beginning on page 37. Q: How and when can I withdraw my previously tendered shares? A: To withdraw your previously tendered PLCB shares, you must deliver a written or facsimile notice of withdrawal with the required information to Capitol while you still have the right to withdraw.If you tendered shares by giving instructions to a broker or bank, you must instruct the broker or bank to arrange for the withdrawal of your shares.You may withdraw previously tendered PLCB shares any time prior to the expiration of the exchange offer.Once Capitol has accepted shares for exchange pursuant to the offer, all tenders become irrevocable.See "The Exchange Offer-Withdrawal Rights" on page 36. Q: Is Capitol's financial condition relevant to my decision to tender shares in the offer? A: Yes.Shares of PLCB common stock accepted in the offer will be exchanged for shares of Capitol common stock, so you should consider Capitol's financial condition before you decide to become one of Capitol's shareholders through the exchange offer.In considering Capitol's financial condition, you should review the information contained in this prospectus and the documents incorporated by reference in this prospectus because they contain detailed business, financial and other information about Capitol. Q: Where can I find more information about Capitol? A: This document incorporates important business and financial information about Capitol from documents filed with the SEC that have not been delivered or included with this document.This information is available to you without charge upon written or oral request.You can obtain the documents incorporated by reference in this prospectus through the Securities and Exchange Commission website at www.sec.gov, through Capitol's website at www.capitolbancorp.com, or by requesting them in writing or by telephone from Capitol at the following address: Capitol Bancorp Limited Capitol Bancorp Center 200 Washington Square North, Fourth Floor Lansing, MI 48933 Attention: Lee W. Hendrickson, Chief Financial Officer Telephone Number: (517) 487-6555 IN ORDER TO RECEIVE TIMELY DELIVERY OF THE DOCUMENTS IN ADVANCE OF THE EXCHANGE OFFER DEADLINE, YOU SHOULD MAKE YOUR REQUEST NO LATER THAN , 2008. For more information on the matters incorporated by reference in this document, see "Where You Can Find More Information". 2 WHO CAN ANSWER YOUR QUESTIONS? If you have additional questions, you should contact: Point Loma Community Bank 1350 Rosecrans Street San Diego, CA 92106 (619) 243-7900 Attention:Tony Calabrese Or Capitol Bancorp Limited Capitol Bancorp Center 200 Washington Square North, Fourth Floor Lansing, Michigan 48933 (517) 487-6555 Attention:Cristin K. Reid If you would like additional copies of this prospectus you should contact: Capitol Bancorp Limited at the above address and phone number. [The remainder of this page intentionally left blank] 3 SUMMARY This section summarizes material information presented in greater detail elsewhere in this prospectus.However, this summary does not contain all of the information that may be important to PLCB stockholders.Important information is contained elsewhere in this prospectus and the other documents to which this prospectus refers, all of which should be carefully reviewed by PLCB stockholders.You are urged to read the entire prospectus, including the information set forth in the section entitled "Risk Factors" beginning on page 14 and the attached exhibits and annexes.Also, see "Where You Can Find More Information" on page 53. SHAREHOLDERS MAY CALL 1-866-386-3 DETERMINE THE CONSIDERATION TO BE RECEIVED IN THE OFFER. Capitol Bancorp Limited describes itself as a bank-development enterprise and is a bank holding company with its Eastern Region headquarters located at the Capitol Bancorp Center, 200 Washington Square North, Fourth Floor, Lansing, Michigan 48933.Capitol's telephone number is (517) 487-6555.Capitol has its Western Region headquarters located at 2777 East Camelback Road, Suite 375, Phoenix, Arizona 85016.Capitol's telephone number at its Western Region headquarters is (602) 955-6100. Capitol is a uniquely structured affiliation of community banks.It currently has 57 wholly or majority-owned bank subsidiaries.Each of Capitol's banks is viewed by its management as being a separate business from the perspective of monitoring performance and allocation of financial resources.Capitol uses a unique strategy of bank ownership and development. Capitol's operating strategy is to provide transactional, processing and administrative support and mentoring to aid in the effective growth and development of its banks.It provides access to support services and management with significant experience in community banking.These administrative and operational support services do not require a direct interface with the bank customer and therefore can be consolidated more efficiently without affecting the bank customer relationship.Subsidiary banks have full decision-making authority in structuring and approving loans and in the delivery and pricing of other banking services. PLCB is now and has been, since it commenced business, an affiliate and a controlled subsidiary of Capitol.PLCB was organized as a California bank in August of 2004.As of September 30, 2007, Capitol owned 51.00% of the outstanding shares of PLCB.As of September 30, 2007, PLCB's executive management and Board of Directors held 9.05% of the outstanding shares of PLCB common stock (excluding additional PLCB shares which may be issuable upon exercise of outstanding PLCB stock options).Capitol's executive management and Board of Directors that are not executive management and directors of PLCB held 0.96% of the outstanding shares of PLCB's common stock (excluding additional PLCB shares which may be issuable upon exercise of outstanding PLCB stock options) as of September 30, 2007. Reasons for the Exchange Offer (Page 33). Capitol is offering to exchange shares of PLCB with shares of its common stock because it has been Capitol's practice to provide a liquidity opportunity to the minority shareholders of its affiliate banks after approximately three years of operation.This was disclosed to the minority shareholders in the offering circular at the time they made their original investment in PLCB.Capitol desires to have PLCB as a wholly-owned subsidiary so that it may include more of PLCB's net income in its consolidated results of operations (rather than the 51% currently reported) as PLCB's net income grows in future periods. It is believed that the exchange will provide PLCB's shareholders with greater liquidity and flexibility because Capitol's common stock is publicly traded.The exchange will also provide PLCB's shareholders with greater diversification, since Capitol is active in more than one geographic area and across a broader customer base. The Exchange Offer (Page 34). General Under the terms of the exchange offer, Capitol is offering to exchange previously unissued Capitol common stock for each issued and outstanding share of PLCB common stock not already owned by Capitol. 4 Consideration to be received If you elect to tender your shares of PLCB common stock pursuant to the exchange offer, Capitol will determine the per share consideration you are entitled to receive according to an estimated exchange ratio.The exchange ratio will be calculated by dividing 150% of thebook value per share of PLCB common stock as of September 30, 2007 ($13.301299) by the average closing prices of Capitol's common stock for the 30 trading day period ending two trading days prior to the close of the exchange offer. The Capitol share value will be based upon the average closing price of Capitol common stock over a 30 trading day period ending two trading days prior to the close of the exchange offer.However, Capitol's stock price may fluctuate and the consideration you receive may fluctuate and may not equal the estimated per share consideration herein if Capitol's stock price does not equal the average closing price for the month ended September 30, 2007.The closing price of Capitol's common stock on November , 2007, the day before Capitol publicly announced the exchange offer, was $.Based upon the average of the closing prices of Capitol’s common stock for the month ended September 30, 2007 ($25.443158), the last practicable date before printing of this prospectus, a holder of PLCB common stock electing to receive shares of Capitol common stock in the exchange offer would receive approximately .522785shares of Capitol common stock for each share of PLCB common stock, using the PLCB share value as described above. The total number of shares of Capitol common stock that Capitol will issue and deliver to PLCB shareholders in exchange for their shares (estimated to be 204,932 shares issued based on the number of PLCB shares outstanding at September 30, 2007, the average of the closing prices of Capitol common stock for the month ended September 30, 2007 and PLCB share value as of September 30, 2007 described above, excluding potential exercise of PLCB's outstanding stock options) will not exceed the product of the exchange ratio and the number of PLCB shares accepted at the close of the exchange offer. You will not receive any fractional shares of Capitol common stock in the exchange offer.Instead, you will receive a check in an amount equal to the value of the fractional share of Capitol common stock that you would otherwise have been entitled to receive, along with your Capitol stock certificate. For more detail on the consideration you receive, see "The Exchange Offer-Consideration to be Received" beginning on page 34. Accounting Treatment (page 43). Capitol's acquisition of the additional shares of PLCB resulting from the exchange offer will be accounted for under the purchase method of accounting.After the exchange, assuming all of the PLCB shares not already owned by Capitol are acquired by Capitol pursuant to the exchange offer, all of PLCB's results from operations will be included in Capitol's income statement, as opposed to only a portion, which is currently reported. Tax Consequences of the Exchange Offer to PLCB Shareholders (page 38). Any cash you receive as consideration in the exchange offer will cause taxable gain recognition, which means that you will have to pay taxes as a result.The cash portion of the consideration the PLCB shareholders receive for their PLCB common stock, from receipt of cash in lieu of fractional shares, will cause taxable gain recognition.PLCB shareholders who receive cash will be taxed on the amount of the lesser of the cash received or the gain realized on the exchange.Depending upon your particular circumstances, the receipt of cash may be treated either as received in a sale or exchange of stock or as received in a corporate distribution. Capitol has structured the exchange offer to qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended, or the Code. Capitol will consult, from time to time, with Miller, Canfield, Paddock and Stone, p.l.c., counsel to Capitol, regarding whether the exchange will qualify as a reorganization.Miller, Canfield, Paddock and Stone, p.l.c. has issued an opinion to Capitol that the exchange offer will qualify as a reorganization.That opinion has been filed with the SEC as an exhibit to Capitol's registration statement on Form S-4 in connection with the exchange offer.Miller, Canfield, Paddock and Stone, p.l.c.'s opinion is subject to certain assumptions which may limit its application in particular instances.In the event that unanticipated intervening events occur whereby Miller, Canfield, Paddock and Stone, p.l.c., determines that the exchange offer will not qualify as a reorganization (including Capitol's waiver of the minimum tender condition), Capitol may nevertheless proceed with the exchange offer.In that event, the exchange offer may be fully taxable at the PLCB shareholder level and each PLCB shareholder will recognize gain or loss measured by the difference 5 between (1) the cash plus the fair market value of the Capitol common stock received in the exchange offer, and (2) the exchanging PLCB shareholder's tax basis for the shares of common stock surrendered in the exchange offer. Tax matters are very complicated, and the tax consequences of the exchange offer to each PLCB shareholder will depend on the facts of that shareholder's situation.You are urged to consult your tax advisor for a full understanding of the tax consequences of the exchange to you. See "The Exchange Offer-Material U.S. Federal Income Tax Consequences of the Exchange Offer" beginning on page 38. There are No Dissenters' Rights in Connection with the Exchange Offer (Page 40). No dissenters' rights are available in connection with the exchange offer. Capitol's Obligation to Complete the Exchange Offer is Subject to a Number of Conditions (Page 40). Capitol's obligation to exchange shares of common stock for PLCB common stock pursuant to the exchange offer is subject to the following material conditions, any of which Capitol may waive: · The tender of enough shares of PLCB common stock so that, after the completion of the exchange offer, Capitol owns a number of shares of PLCB common stock which, together with any shares of PLCB common stock that Capitol beneficially owns for Capitol's account, constitutes at least 80% of the total outstanding shares of PLCB common stock on a fully diluted basis, as though all options or other securities convertible into or exercisable or exchangeable for shares of PLCB common stock had been converted, exercised or exchanged; and · PLCB not having entered into or effectuated any other agreement or transaction with any person or entity having the effect of impairing Capitol's ability to acquire PLCB common stock or otherwise diminishing the value of the acquisition of PLCB common stock. Capitol's obligation to exchange shares of Capitol common stock for PLCB common stock pursuant to the exchange offer is also subject to the following material conditions, none of which Capitol may waive: · The receipt of all applicable regulatory approvals required to consummate the exchange offer, including the expiration or termination of any applicable waiting periods; · No temporary restraining order, preliminary or permanent injunction or other order or decree issued by any court or agency of competent jurisdiction or other legal restraint or prohibition preventing the completion of the exchange offer shall be in effect and no statute, rule, regulation, order, injunction or decree shall have been enacted, entered, promulgated or enforced by any court, administrative agency or commission or other governmental authority or instrumentality which prohibits, restricts or makes illegal the completion of the exchange offer; and · The effectiveness of Capitol's registration statement filed with the SEC, relating to the securities to be issued in the exchange offer. These material conditions and the other conditions to the exchange offer are discussed under "The Exchange Offer-Conditions to the Exchange Offer" on page 40. Regulatory Approvals (page 40) As a bank holding company, Capitol is subject to regulation by the Federal Reserve Board. Federal Reserve Board rules require Capitol to obtain the Federal Reserve Board's permission to acquire control of a subsidiary bank. The rules of the Federal Reserve Board do not differentiate between control of and ownership of 100% of the stock of the subsidiary bank. Capitol and its affiliates received permission to acquire control of PLCB prior to PLCB commencing business.Accordingly, Capitol will not be required to seek any further approval from the Federal Reserve Board for the exchange.Capitol is not aware of any other requirement for the filing of information with, or the obtaining of the approval of, governmental authorities in the United States or in any non-U.S. jurisdiction that is applicable to the exchange offer. 6 Capitol's operating strategy is to provide transactional, processing and administrative support and mentoring to aid in the effective growth and development of its banks.It provides access to support services and management with significant experience in community banking.These administrative and operational support services do not require a direct interface with the bank customer and therefore can be consolidated more efficiently without affecting the bank customer relationship.Capitol's banks have full decision-making authority in structuring and approving loans and in the delivery and pricing of other banking services to customers. Opinion of Financial Advisor (page 43). PLCB retained Donnelly Penman & Partners as its financial advisor and agent in connection with the exchange offer to render a financial fairness opinion as to the fairness of the proposed transaction to PLCB's shareholders.The opinion states that as of its date and subject to the considerations described in it the consideration to be paid in the exchange by holders of PLCB common stock is fair from a financial point of view.The opinion is attached as Annex A to this prospectus. Dividend Policy of Capitol (Page 7). Capitol typically pays quarterly cash dividends to its common shareholders (although there is no assurance such dividends will continue in the future).Capitol has been paying quarterly cash dividends of $0.25 per share most recently ($0.25 per share from the 2nd quarter of 2006 to present, $0.20 per share in 1st quarter 2006 and $0.19 per share in 4th quarter 2005).Future payment of cash dividends by Capitol, if any, is dependent upon many variables and is subject to approval by Capitol's Board of Directors. Dividend Policy of PLCB (Page 7). PLCB has never paid a cash dividend. The Exchange Offer is Currently Scheduled to Expire on , 2008 (Page 35). The expiration date of the exchange offer is scheduled for 11:59 p.m., Michigan Time, on , 2008, unless Capitol extends the period of time for which the exchange offer is open. The Exchange Offer May be Extended, Terminated or Amended (Page 35). Capitol expressly reserves the right, in its sole discretion, at any time or from time to time, to extend the period of time during which the exchange offer remains open, and Capitol can do so by announcing the new expiration date.Capitol is not providing any assurance that Capitol will exercise this right to extend the exchange offer, although Capitol currently intends to do so until all conditions have been satisfied or, to the extent permissible, waived.During any extension, all shares of PLCB common stock previously tendered and not properly withdrawn will remain subject to the exchange offer, subject to the right of each shareholder of PLCB to withdraw his or her shares of PLCB common stock. Subject to the SEC's applicable rules and regulations, Capitol also reserves the right, in its sole discretion, at any time or from time to time: · to delay Capitol's acceptance for exchange or the exchange of any shares of PLCB common stock, or to terminate the exchange offer, upon the failure of any of the conditions of the exchange offer to be satisfied prior to the expiration date; · to waive any condition, other than the conditions relating to the receipt of regulatory approvals, the absence of an order or decree of any court or agency of competent jurisdiction preventing the completion of the exchange offer, and the effectiveness of the registration statement for the Capitol shares to be issued in the exchange offer; or · to amend the exchange offer in any respect, by giving oral or written notice of such delay, termination or amendment by making a public announcement. 7 Capitol will follow any extension, termination, amendment or delay, as promptly as practicable, with a public announcement.In the case of an extension, any related announcement will be issued no later than 9:00 A.M., Michigan Time, on the next business day after the previously scheduled expiration date.Subject to applicable law, including the Securities Exchange Act of 1934, as amended, which may require that any material change in the information published, sent or given to PLCB's shareholders in connection with the exchange offer be promptly sent to those shareholders in a manner reasonably designed to inform them of that change, and without limiting the manner in which Capitol may choose to make any public announcement, Capitol assumes no obligation to publish, advertise or otherwise communicate any public announcement of this type other than by making a release to the PR Newswire or some other similar national news service. The Exchange Shall Occur Promptly After the Expiration Date (Page 36). Upon the terms and subject to the conditions of the exchange offer, including, if the exchange offer is extended or amended, the terms and conditions of any extension or amendment, Capitol will accept for exchange, and will exchange, shares of PLCB common stock validly tendered and not properly withdrawn promptly after the expiration date. Tendered Shares May be Withdrawn at Any Time Prior to the Exchange of Those Shares (Page 36). Shares of PLCB common stock tendered pursuant to the exchange offer may be withdrawn at any time prior to the expiration date, unless Capitol previously accepted them pursuant to the exchange offer. Shareholders Must Comply With the Procedure for Tendering Shares (Page 37). For you to validly tender shares of PLCB common stock pursuant to the exchange offer: · Capitol must receive at one of its addresses set forth on the back cover of this prospectus (1) a properly completed and duly executed letter of transmittal, along with any required signature guarantees, and any other required documents, and (2) certificates for tendered shares of PLCB common stock before the expiration date; or · you must comply with the guaranteed delivery procedures set forth in "The Exchange Offer-Guaranteed Delivery" on page 37. Your Rights as a Shareholder Will Change (page 50). Your rights as a PLCB shareholder are determined by California's banking law and by PLCB's articles of incorporation and bylaws.If you tender your shares of PLCB common stock, your rights as a Capitol shareholder will be determined by Michigan law relating to business corporations (not the banking law) and by Capitol's articles of incorporation and bylaws.See "Comparison of Shareholder Rights". Forward-Looking Statements May Prove Inaccurate (Page 22). Capitol has made forward looking statements in this document, and in certain documents referred to in this prospectus, that are subject to risks and uncertainty.Such statements include, but are not limited to: statements with respect to Capitol's plans, objectives, expectations and intentions and other statements that are not historical facts; and other statements identified by words such as "believes", "expects", "anticipates", "estimates", "intends", "plans", "targets", "projects" and other similar expressions.These statements are based upon Capitol's current beliefs and expectations and are subject to significant risks and uncertainties.Actual results may differ from those set forth in the forward-looking statements. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: · the results of management's efforts to implement Capitol's business strategy including planned expansion into new markets; · adverse changes in the banks' loan portfolios and the resulting credit risk-related losses and expenses; 8 · adverse changes in the economy of the banks' market areas that could increase credit-related losses and expenses; · adverse changes in real estate market conditions that could also negatively affect credit risk; · the possibility of increased competition for financial services in Capitol's markets; · fluctuations in interest rates and market prices, which could negatively affect net interest margins, asset valuations and expense expectations; and · other factors described in "Risk Factors". Additional factors that could cause Capitol's results to differ materially from those described in the forward-looking statements can be found in Capitol's reports (such as Annual Reports on Form 10-K, Quarterly Reports on Form l0-Q and Current Reports on Form 8-K) filed with the SEC and available on the SEC's website at http://www.sec.gov.Capitol does not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date the forward-looking statement is made. Notwithstanding any statement in this prospectus, Capitol acknowledges that the safe harbor for forward-looking statements under Section 27A of the Securities Act and Section 21E of the Exchange Act and added by the Private Securities Litigation Reform Act of 1995, does not apply to forward–looking statements made in connection with the exchange offer.The forward-looking statements included and incorporated by reference in this document are only made as of the date of this document or the respective documents incorporated by reference in this Prospectus, as applicable.All future written and oral forward-looking statements attributable to Capitol, PLCB or any person acting on their respective behalf are expressly qualified by the cautionary statements contained or referred to in this section.New risks and uncertainties arise from time to time, and Capitol and PLCB cannot predict those events or their impact.Capitol and PLCB assume no obligation to update any forward-looking statements after the date of this Prospectus as a result of new information, future events or developments, except as required by the federal securities laws. [The remainder of this page intentionally left blank] 9 SELECTED CONSOLIDATED FINANCIAL DATA OF CAPITOL BANCORP LIMITED The consolidated financial data below summarizes historical consolidated financial information for the periods indicated and should be read in conjunction with the financial statements and other information included in Capitol's Annual Report on Form 10-K for the year ended December 31, 2006, which is incorporated herein by reference.The consolidated financial data below for the interim periods indicated has been derived from, and should be read in conjunction with, Capitol's Quarterly Report on Form 10-Q for the period ended September 30, 2007, which is also incorporated herein by reference.See "Where You Can Find More Information".The interim results include all adjustments of a normal recurring nature that are, in the opinion of management, considered necessary for a fair presentation.Interim results for the nine months ended September 30, 2007 are not necessarily indicative of results which may be expected in future periods, including the year ending December 31, 2007.Because of the number of banks added throughout the period of Capitol's existence, and because of the differing ownership percentage of banks included in the consolidated amounts, historical operating results are of limited relevance in comparing financial performance and predicting Capitol's future operating results. Capitol's consolidated balance sheets as of December 31, 2006 and 2005, and the related consolidated statements of income, changes in stockholders' equity and cash flows for the years ended December 31, 2006, 2005 and 2004 are incorporated herein by reference.The selected financial data provided below as of September 30, 2007 and for the nine months ended September 30, 2007 and 2006 have been derived from Capitol's consolidated financial statements which are incorporated herein by reference.Selected balance sheet data as of September 30, 2006 and December 31, 2004, 2003 and 2002 and results of operations data for the years ended December 31, 2003 and 2002 were derived from consolidated financial statements which are not incorporated in this prospectus. Under current accounting rules, generally, entities for which a controlling financial interest (usually a majority voting interest) is owned by another are consolidated or combined for financial reporting purposes.This means that all of the assets and liabilities of subsidiaries (including PLCB) are included in Capitol's condensed consolidated balance sheet.Capitol's consolidated net income, however, only includes its subsidiaries' (including PLCB) net income or net loss to the extent of its ownership percentage.This means that when a newly formed bank or bank-development subsidiary incurs early start-up losses, Capitol will only reflect that loss based on its ownership percentage.Conversely, when banks generate income, Capitol will only reflect that income based on its ownership percentage. Capitol Bancorp Limited As of and for the Nine As of and for the Months Ended September 30 Years Ended December 31 2007 2006 2006 2005 2004 2003 2002 (dollars in thousands, except per share data) Selected Results of Operations Data: Interest income $ 244,129 $ 204,375 $ 279,353 $ 224,439 $ 179,809 $ 164,416 $ 156,454 Interest expense 107,238 74,690 105,586 67,579 47,496 49,490 55,860 Net interest income 136,891 129,685 173,767 156,860 131,593 114,926 100,594 Provision for loan losses 15,812 8,712 12,156 10,960 12,708 9,861 12,676 Net interest income after provision for loan losses 121,079 120,973 161,611 145,900 118,885 105,065 87,918 Noninterest income 18,539 15,472 21,532 21,048 19,252 20,087 14,982 Noninterest expense 128,511 102,556 137,804 117,289 97,787 86,952 76,538 Income before income tax expense and minority interest 11,107 33,889 45,339 49,659 40,350 38,200 26,362 Income tax expense 4,696 12,129 15,463 19,232 14,699 14,035 9,314 Minority interest in net losses (income) of consolidated subsidiaries 12,132 9,249 12,515 5,498 1,065 (785 ) (395 ) Net income 18,543 31,009 42,391 35,925 26,716 23,380 16,653 10 Capitol Bancorp Limited As of and for the Nine Months Ended September 30 As of and for the Years Ended December 31 2007 2006 2006 2005 2004 2003 2002 (dollars and shares in thousands, except per share data) Per Share Data: Net income per common share: Basic $1.10 $1.97 $2.69 $2.42 $1.88 $1.86 $1.64 Diluted 1.08 1.89 2.57 2.34 1.79 1.77 1.57 Cash dividends declared 0.75 0.70 0.95 0.72 0.65 0.51 0.44 Book value 22.56 20.40 21.73 19.13 17.00 15.60 13.72 Pro forma consolidated book value (1) 22.59 20.47 21.77 19.22 N/A N/A N/A Dividend payout ratio 68.18% 35.53% 35.32% 29.75% 34.57% 27.42% 26.83% Weighted average number of common shares outstanding 16,919 15,702 15,772 14,867 14,183 12,602 10,139 Selected Balance Sheet Data: Total assets $ 4,654,012 $3,855,633 $ 4,065,816 $3,475,721 $ 3,091,418 $2,737,062 $2,409,288 Investment securities 39,515 41,175 40,653 43,674 42,363 93,207 34,139 Portfolio loans 4,030,384 3,307,222 3,488,678 2,991,189 2,692,904 2,247,440 1,991,372 Allowance for loan losses (52,851) (45,174) (45,414) (40,559) (37,572) (31,404) (28,953) Deposits 3,673,950 3,114,206 3,258,485 2,785,259 2,510,072 2,288,664 2,062,072 Debt obligations: Notes payable and short-term borrowings 259,885 175,370 191,154 175,729 172,534 92,774 93,398 Subordinated debentures 156,106 101,011 101,035 100,940 100,845 90,816 51,583 Total debt obligations 415,991 276,381 292,189 276,669 273,379 183,590 144,981 Minority interests in consolidated subsidiaries 143,071 113,932 126,512 83,838 39,520 30,946 28,016 Stockholders' equity 390,466 327,791 361,879 301,866 252,159 218,897 160,037 Performance Ratios (2) Return on average equity 6.48% 13.13% 12.94% 13.34% 11.25% 12.97% 13.33% Return on average assets 0.57% 1.06% 1.12% 1.08% 0.91% 0.91% 0.75% Net interest margin (fully taxable equivalent) 4.53% 5.10% 4.94% 5.09% 4.81% 4.80% 4.80% Efficiency ratio (3) 82.68% 70.65% 70.56% 65.93% 64.83% 64.40% 66.22% Asset Quality: Nonperforming loans (4) $52,738 $29,907 $34,274 $26,732 $28,471 $26,872 $22,890 Allowance for loan losses to nonperforming loans 100.21% 151.05% 132.50% 151.72% 131.97% 116.87% 126.49% Allowance for loan losses to portfolio loans 1.31% 1.37% 1.30% 1.36% 1.40% 1.40% 1.45% Nonperforming loans to total portfolio loans 1.31% 0.90% 0.98% 0.89% 1.06% 1.20% 1.15% Net loan losses to average portfolio loans 0.30% 0.17% 0.23% 0.28% 0.29% 0.35% 0.37% Capital Ratios: Average equity to average assets 8.79% 8.60% 8.63% 8.12% 8.06% 7.01% 5.59% Tier 1 risk-based capital ratio 14.75% 14.38% 14.50% 14.25% 12.03% 12.25% 10.52% Total risk-based capital ratio 16.04% 15.64% 15.75% 15.50% 13.91% 14.31% 11.77% Leverage ratio 13.77% 13.17% 13.60% 12.91% 10.93% 11.03% 9.07% N/A—Not applicable (1)Based on the estimated exchange ratio of .522785shares of Capitol for each share of PLCB as discussed in this prospectus.The actual exchange ratio will be different. (2)These ratios are annualized for the periods indicated. (3)Efficiency ratio is computed by dividing noninterest expense by the sum of net interest income and noninterest income. (4)Nonperforming loans consist of loans on nonaccrual status and loans more than 90 days delinquent. 11 SELECTED FINANCIAL DATA OF POINT LOMA COMMUNITY BANK The financial data below summarizes historical financial information (in $1,000's, except per share data) for the periods indicated and should be read in conjunction with the audited and unaudited financial statements of PLCB attached to this prospectus. As of and for the Nine Months Ended September 30 As of and for Periods Ended December 31 Selected Results of Operations Data: 2007 2006 2006 2005 2004 Interest income $ 2,921 $ 2,080 $ 2,904 $ 1,896 $ 201 Interest expense 851 387 582 294 26 Net interest income 2,070 1,693 2,322 1,602 175 Provision for loan losses 148 41 87 335 88 Net interest income after provision for loan losses 1,922 1,652 2,235 1,267 87 Noninterest income 150 235 281 165 12 Noninterest expense 1,949 1,790 2,391 2,135 1,163 Income (loss) before income taxes (benefit) 123 97 125 (703 ) (1,064 ) Income taxes (benefit) 54 34 (71 ) (235 ) (361 ) Net income (loss) 69 63 196 (468 ) (703 ) Per Share Data: Net income (loss) per common share $ 0.09 $ 0.08 $ 0.25 $ (0.58 ) $ (0.88 ) Book value 8.87 8.61 8.78 8.54 9.12 Selected Balance Sheet Data: Total assets $ 58,945 $ 44,488 $ 43,715 $ 34,213 $ 20,857 Investment securities 166 126 128 67 Portfolio loans 47,144 34,608 38,018 29,759 8,590 Allowance for loan losses (658 ) (464 ) (510 ) (423 ) (88 ) Deposits 51,725 37,550 36,620 27,344 13,531 Stockholders' equity 7,094 6,892 7,025 6,829 7,297 Performance Ratios: Return on average equity 1.30 % 1.21 % 2.84 % N/A N/A Return on average assets 0.18 % 0.21 % 0.50 % N/A N/A Net interest margin (fully taxable equivalent) 5.63 % 6.03 % 6.00 % 5.17 % 2.47 % Efficiency ratio (1) 87.81 % 92.82 % 91.86 % 120.80 % 622.69 % Asset Quality: Allowance for loan losses to portfolio loans 1.40 % 1.34 % 1.34 % 1.42 % 1.02 % Capital Ratios: Average equity to average assets 13.57 % 17.44 % 16.93 % 21.15 % 48.63 % Tier 1 risk-based capital ratio 12.51 % 16.57 % 15.47 % 19.43 % 54.91 % Total risk-based capital ratio 13.76 % 17.78 % 16.71 % 20.68 % 55.61 % Leverage ratio 11.52 % 15.43 % 14.57 % 17.43 % 37.98 % (1) Efficiency ratio is computed by dividing noninterest expense by the sum of net interest income and noninterest income. 12 SELECTED FINANCIAL DATA OF POINT LOMA COMMUNITY BANK, continued Quarterly Results of Operations Total for the period Fourth Quarter Third Quarter Second Quarter First Quarter Nine Months ended September 30, 2007: Interest income $ 2,921 $ 1,051 $ 1,008 $ 862 Interest expense 851 311 320 220 Net interest income 2,070 740 688 642 Provision for loan losses 148 69 42 37 Net income 69 34 29 6 Net income per share 0.09 0.04 0.04 0.01 Year ended December 31, 2006: Interest income $ 2,904 $ 824 $ 735 $ 681 $ 664 Interest expense 582 195 149 133 105 Net interest income 2,322 629 586 548 559 Provision for loan losses 87 46 11 30 Net income 196 134 15 30 17 Net income per share (basic and diluted) 0.25 0.17 0.02 0.04 0.02 Year ended December 31, 2005: Interest income $ 1,896 $ 600 $ 571 $ 452 $ 273 Interest expense 294 87 87 76 44 Net interest income 1,602 513 484 376 229 Provision for loan losses 335 158 45 70 62 Net loss (468 ) (90 ) (40 ) (132 ) (206 ) Net loss per share (0.58 ) (0.11 ) (0.05 ) (0.16 ) (0.26 ) Period ended December 31, 2004: Interest income $ 201 $ 170 $ 31 Interest expense 26 22 4 Net interest income 175 148 27 Provision for loan losses 88 68 20 Net loss (703 ) (274 ) (429 ) Net loss per share (0.88 ) (0.34 ) (0.54 ) [The remainder of this page left intentionally blank] 13 RISK FACTORS In deciding whether to tender your shares of PLCB common stock for exchange pursuant to the exchange offer, you should read carefully this prospectus and all other documents attached to or incorporated by reference into this prospectus.You should, in particular, read and consider the following risk factors, as well as the other risks associated with each of the businesses of PLCB and Capitol, because these risks also will affect the combined businesses should the exchange offer be completed.These other risks associated with the businesses of PLCB and Capitol can be found in Capitol's Annual Report on Form 10-K for the year ended December 31, 2006, and Capitol's documents filed subsequent thereto with the SEC and incorporated by reference into this prospectus. The shares of common stock that are being offered are not savings accounts or deposits or other obligations of a bank and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. Investing in Capitol's common stock will provide you with an equity ownership interest in Capitol.As a Capitol shareholder, your investment may be impacted by risks inherent in its business.You should carefully consider the following factors, as well as other information contained in this prospectus, before deciding to vote to exchange your PLCB common stock for Capitol's common stock. This prospectus also contains certain forward-looking statements that involve risks and uncertainties.These statements relate to Capitol's future plans, objectives, expectations and intentions.These statements may be identified by the use of words such as "believes," "expects," "may," "will," "should," "seeks," "pro forma," "anticipates," and similar expressions.Actual results could differ materially from those discussed in these statements.Factors that could contribute to these differences include those discussed below and elsewhere in this prospectus. Inherent Conflicts of Interest in the Exchange Offer. PLCB is already a majority-owned subsidiary of Capitol.By virtue of the existing relationship between PLCB and Capitol, the proposed exchange offer presents inherent conflicts of interest.For example, no other proposals are being considered and, if there were any, Capitol would likely vote its PLCB shares against any other proposals or fail to tender their shares in an exchange offer.Capitol's proposal to value PLCB shares at 150% ofthe book value per share of PLCB as of September 30, 2007 in the exchange offer is based solely on its judgment in making such proposal.Accordingly, the PLCB share value and related exchange ratio have not been determined absent the inherent conflicts of interest between Capitol and PLCB.It is unknown what exchange ratio or PLCB share value, if any, that might be negotiated between PLCB and unaffiliated entities.PLCB has obtained a fairness opinion by Donnelly Penman& Partners with respect to the tender offer. Newly Formed Banks Are Likely to Incur Significant Operating Losses That Could Negatively Affect the Availability of Earnings to Support Future Growth. Many of Capitol's bank subsidiaries are less than three years old and Capitol's oldest bank is twenty-five years old.Capitol engaged in significant new bank development activity in 2007.Newly formed banks are expected to incur operating losses in their early periods of operation because of an inability to generate sufficient net interest income to cover operating costs.Newly formed banks may never become profitable.Current accounting rules require immediate write-off, rather than capitalization, of start-up costs and, as a result, future newly formed banks are expected to report larger early period operating losses.Those operating losses can be significant and can occur for longer periods than planned depending upon the ability to control operating expenses and generate net interest income, which could affect the availability of earnings retained to support future growth. If Capitol is Unable to Manage its Growth, its Ability to Provide Quality Services to Customers Could Be Impaired and Cause its Customer and Employee Relations to Suffer. Capitol has rapidly and significantly expanded its operations, engaged in significant new bank development activity in 2007 and anticipates that further expansion will be required to realize its growth strategy.Capitol's rapid growth has placed significant demands on its management and other resources which, given its expected future growth rate, are likely to continue.To manage future growth, Capitol will need to attract, hire and retain highly skilled and motivated officers and employees and improve existing systems and/or implement new systems for: · transaction processing; · operational and financial management; and · training, integrating and managing Capitol's growing employee base. 14 Favorable Environment for Formation of New Banks Could Change Adversely, Which Could Severely Limit Capitol's Expansion Opportunities. Capitol's growth strategy includes the addition of new banks.Thus far, Capitol has experienced favorable business conditions for the formation of its small, community and customer-focused banks.Those favorable conditions could change suddenly or over an extended period of time.A change in the availability of financial capital, human resources or general economic conditions could eliminate or severely limit expansion opportunities.To the extent Capitol is unable to effectively attract personnel and deploy its capital in new or existing banks; this could adversely affect future asset growth, earnings and the value of Capitol's common stock. Capitol's Banks' Small Size May Make it Difficult to Compete With Larger Institutions Because Capitol is Not Able to Compete With Large Banks in the Offering of Significantly Larger Loans. Capitol endeavors to capitalize its newly formed banks with a moderate dollar amount permitted by regulatory agencies.As a result, the legal lending limits of Capitol's banks severely constrain the size of loans that those banks can make.In addition, many of the banks' competitors have significantly larger capitalization and, hence, an ability to make significantly larger loans.The inability to offer larger loans limits the revenues that can be earned from interest amounts charged on larger loan balances. Capitol's banks are intended to be small in size.Many operate from single locations.They are small relative to the dynamic markets in which they operate.Each of those markets has a variety of large and small competitors that have resources far beyond those of Capitol's banks.While it is the intention of Capitol's banks to operate as niche players within their geographic markets, their continued existence is dependent upon being able to attract and retain loan customers in those large markets that are dominated by substantially larger regulated and unregulated financial institutions. If Capitol Cannot Recruit Additional Highly Qualified Personnel, Capitol's Banks' Customer Service Could Suffer, Causing its Customer Base to Decline. Capitol's strategy is also dependent upon its continuing ability to attract and retain other highly qualified personnel.Competition for such employees among financial institutions is intense.Availability of personnel with appropriate community banking experience varies.If Capitol does not succeed in attracting new employees or retaining and motivating current and future employees, Capitol's business could suffer significantly. Capitol and its Banks Operate in an Environment Highly Regulated by State and Federal Government; Changes in Federal and State Banking Laws and Regulations Could Have a Negative Impact on Capitol's Business. As a bank holding company, Capitol is regulated primarily by the Federal Reserve Board.Capitol's current bank affiliates are regulated primarily by the state banking regulators, the FDIC, the Office of the Comptroller of the Currency (OCC), in the case of one national bank, and the Office of Thrift Supervision (OTS), in the case of several thrift institutions. Federal and the various state laws and regulations govern numerous aspects of the banks' operations, including: · adequate capital and financial condition; · permissible types and amounts of extensions of credit and investments; · training, integrating and managing Capitol's growing employee base; and · restrictions on dividend payments. Federal and state regulatory agencies have extensive discretion and power to prevent or remedy unsafe or unsound practices or violations of law by banks and bank holding companies.Capitol and its banks also undergo periodic examinations by one or more regulatory agencies.Following such examinations, Capitol may be required, among other things, to change its asset valuations or the amounts of required loan loss allowances or to restrict its operations.Those actions would result from the regulators' judgments based on information available to them at the time of their examination. The banks' operations are required to follow a wide variety of state and federal consumer protection and similar statutes and regulations.Federal and state regulatory restrictions limit the manner in which Capitol and its banks may conduct business and obtain financing.Those laws and regulations can and do change significantly from time to time and any such change could adversely affect Capitol. 15 Regulatory Action Could Severely Limit Future Expansion Plans. To carry out some of its expansion plans, Capitol is required to obtain permission from the Federal Reserve Board.Applications for the formation of new banks are submitted to the state and federal bank regulatory agencies for their approval. While Capitol's prior experience with the regulatory application process has been favorable, the future climate for regulatory approval is impossible to predict.Regulatory agencies could prohibit or otherwise significantly restrict the expansion plans of Capitol, its current bank subsidiaries and future new start-up banks. The Banks' Allowances For Loan Losses May Prove Inadequate to Absorb Actual Loan Losses, Which May Adversely Impact Net Income or Increase Operating Losses. Capitol believes that its consolidated allowance for loan losses is maintained at a level adequate to absorb inherent losses in the loan portfolios at the balance sheet date.Management's estimates are used to determine the allowance and are based on historical loss experience, specific problem loans, value of underlying collateral and other relevant factors.These estimates are subjective and their accuracy depends on the outcome of future events.Actual future losses may differ from current estimates.Depending on changes in economic, operating and other conditions, including changes in interest rates that are generally beyond Capitol's control, actual loan losses could increase significantly.As a result, such losses could exceed current allowance estimates.No assurance can be provided that the allowance will be sufficient to cover actual future loan losses should such losses be realized. Loan loss experience, which is helpful in estimating the requirements for the allowance for loan losses at any given balance sheet date, has been minimal at many of Capitol's banks.Because many of Capitol's banks are young, they do not have seasoned loan portfolios, and it is likely that the ratio of the allowance for loan losses to total loans may need to be increased in future periods as the loan portfolios become more mature and loss experience evolves.If it becomes necessary to increase the ratio of the allowance for loan losses to total loans, such increases would be accomplished through higher provisions for loan losses, which may adversely impact net income or increase operating losses. Widespread media reports of concerns about the health of the domestic economy have continued in 2007.Capitol's loan losses in recent years have varied.Further, levels of nonperforming loans have fluctuated and it is anticipated that levels of nonperforming loans and related loan losses may increase as economic conditions, locally and nationally, evolve. In addition, bank regulatory agencies, as an integral part of their supervisory functions, periodically review the adequacy of the allowance for loan losses.Regulatory agencies may require Capitol or its banks to increase their provision for loan losses or to recognize further loan charge-offs based upon judgments different from those of management.Any increase in the allowance required by regulatory agencies could have a negative impact on Capitol's operating results. Capitol's Commercial Loan Concentration to Small Businesses and Collateralized by Commercial Real Estate Increases the Risk of Defaults by Borrowers and Substantial Credit Losses Could Result, Causing Shareholders to Lose Their Investment in Capitol's Common Stock. Capitol's banks make various types of loans, including commercial, consumer, residential mortgage and construction loans.Capitol's strategy emphasizes lending to small businesses and other commercial enterprises.Capitol typically uses commercial real estate as a source of collateral for many of its loans.Recently, regulatory agencies have expressed concern with banks with large concentration in commercial real estate due to the recent downturn in the real estate market in certain areas of the country possibly leading to increased risk of credit loss and extended periods of sale.Loans to small and medium-sized businesses are generally riskier than single-family mortgage loans.Typically, the success of a small or medium-sized business depends on the management talents and efforts of one or two persons or a small group of persons, and the death, disability or resignation of one or more of these persons could have a material adverse impact on the business.In addition, small and medium-sized businesses frequently have smaller market shares than their competition, may be more vulnerable to economic downturns, often need substantial additional capital to expand or compete and may experience substantial variations in operating results, any of which may impair a borrower's ability to repay a loan.Substantial credit losses could result, causing shareholders to lose their entire investment in Capitol's common stock. 16 Actions by the Open Market Committee of the Federal Reserve Board (FRBOMC) May Adversely Affect Capitol's Net Interest Income. Changes in Net Interest Income. Capitol's profitability is significantly dependent on net interest income.Net interest income is the difference between interest income on interest-earning assets, such as loans, and interest expense on interest-bearing liabilities, such as deposits.Therefore, any change in general market interest rates, whether as a result of changes in monetary policies of the Federal Reserve Board or otherwise, can have a significant effect on net interest income.Capitol's assets and liabilities may react differently to changes in overall market rates or conditions because there may be mismatches between the repricing or maturity characteristic of assets and liabilities.As a result, changes in interest rates can affect net interest income in either a positive or negative way. Recently, the Federal Reserve has decreased interest rates.Future stability of interest rates and Federal Reserve Open Market Committee policy, which impact such rates, are uncertain. Changes in the Yield Curve. Changes in the difference between short and long-term interest rates, commonly known as the yield curve, may also harm Capitol's business. For example, short-term deposits may be used to fund longer-term loans.When differences between short-term and long-term interest rates shrink or disappear, the spread between rates paid on deposits and received on loans could narrow significantly, decreasing net interest income. Existing Subsidiaries of Capitol May Need Additional Funds to Aid in Their Growth or To Meet Other Anticipated Needs Which Could Reduce Capitol's Funds Available For New Bank Development or Other Corporate Purposes. Future growth of existing banks may require additional capital infusions or other investment by Capitol to maintain compliance with regulatory capital requirements or to meet growth opportunities.Such capital infusions could reduce funds available for development of new banks or other corporate purposes. Capitol has Debt Securities Outstanding Which May Prohibit Future Cash Dividends on Capitol's Common Stock or Otherwise Adversely Affect Regulatory Capital Compliance. Capitol has a credit facility with an unaffiliated bank under which borrowings of up to $25 million are permitted, subject to certain conditions.In the event Capitol utilizes this facility, Capitol is reliant upon its bank subsidiaries' earnings and dividends to service this debt obligation which may be inadequate to service the obligations.In the event of violation of the covenants relating to the credit facility, or due to failure to make timely payments of interest and debt principal, the lender may terminate the credit facility.In addition, upon such occurrences, dividends on Capitol's common stock may be prohibited or Capitol may be otherwise unable to make future dividend payments or obtain replacement credit facilities. Capitol also has several series of trust-preferred securities outstanding, with a liquidation amount totaling about $158.3 million, which are treated as capital for regulatory ratio compliance purposes.Although these securities are viewed as capital for regulatory purposes, they are debt securities for financial reporting purposes which have numerous covenants and other provisions which, in the event of noncompliance, could have an adverse effect on Capitol.For example, these securities permit Capitol to defer the periodic payment of interest for various periods, however, if such payments are deferred, Capitol is prohibited from paying cash dividends on its common stock during deferral periods and until deferred interest is paid.Future payment of interest is dependent upon Capitol's bank subsidiaries' earnings and dividends which may be inadequate to service the obligations.Continued classification of these securities as elements of capital for regulatory purposes is subject to future changes in regulatory rules and regulations and the actions of regulatory agencies, all of which is beyond the control or influence of Capitol. Capitol's Stock Price Fluctuates, and Decreases in Capitol's Stock Price Will Adversely Affect the Value of the Consideration You Receive in the Exchange Offer. The trading price of Capitol common stock has been and may continue to be subject to fluctuations, which will affect the value of the consideration you receive in the exchange offer.As of November , 2007, Capitol's 52-week high and low stock prices were $47.25 and $, respectively.Capitol's stock price may fluctuate in response to a number of events and factors, such as quarterly variations in operating results, changes in financial estimates and recommendations by securities analysts, the operating and stock price performance of other companies 17 that investors may deem comparable, and news reports relating to trends in Capitol's markets.In addition, the stock market in general, and the market prices for financial service companies in particular, have experienced volatility that often has been unrelated to the operating performance of such companies.These broad market and industry fluctuations may adversely affect the price of Capitol stock, regardless of its operating performance. The value of the stock you receive will fluctuate based on changes in the price of Capitol common stock.If you elect to tender your shares of PLCB stock pursuant to the exchange offer, Capitol will calculate the consideration that you will receive for each share of PLCB exchanged in the exchange offer by reference to the average closing price of Capitol’s common stock over a 30 trading-day period ending two trading days prior to the expiration date.Fluctuations in Capitol's common stock price will affect the 30-day average price and, therefore, affect the per share consideration that is determined for purposes of the exchange offer. Capitol's Bank Subsidiaries Have Decentralized Management Which Could Have a Negative Impact on the Rate of Growth and Profitability of Capitol and its Bank Subsidiaries. Capitol's bank subsidiaries have independent boards of directors and management teams.This decentralized structure gives the banks control over the day-to-day management of the institution, including credit decisions, the selection of personnel, the pricing of loans and deposits, marketing decisions and the strategy in handling problem loans.This decentralized structure may impact Capitol's ability to uniformly implement corporate or enterprise-wide strategy at the bank level.It may slow Capitol's ability to react to changes in strategic direction due to outside factors such as rate changes and changing economic conditions.This decentralized structure may cause additional management time to be spent on internal issues and could negatively impact the growth and profitability of the banks individually and the holding company. Unless All of the Conditions to the Exchange Offer Are Either Waived by Capitol, to the Extent Possible, or Satisfied Prior to the Expiration of the Exchange Offer, the Exchange Offer May Be Taxable to PLCB Shareholders or Will Not Be Consummated. The exchange offer is subject to a number of conditions, all of which must either be waived by Capitol, to the extent possible, or satisfied prior to the expiration of the exchange offer.Because it is uncertain as to whether all the conditions will be satisfied or waived by Capitol, there is no guarantee that Capitol will consummate the exchange offer.These conditions include, without limitation, that: · not less than 80% of the outstanding shares of PLCB on a fully-diluted basis are tendered; · Capitol receives all required regulatory approvals; and · no order or decree by any court or agency of competent jurisdiction preventing the completion of the exchange offer be in effect. See "The Exchange Offer-Conditions to the Exchange Offer" beginning on page 40.Capitol will not be required to accept for exchange or exchange any shares of PLCB common stock if, at the expiration date of the exchange offer, the conditions have not been satisfied or have been waived by Capitol.All of the exchange offer conditions are solely for Capitol's benefit and Capitol may assert them regardless of the circumstances giving rise to any of the conditions (including any action or inaction by Capitol).The determination as to whether any condition has been satisfied will be in Capitol's reasonable judgment and will be final and binding on all parties.The waiver of certain conditions, such as the minimum tender condition, may result in the exchange offer being deemed to be a taxable transaction to the PLCB shareholders. [The remainder of this page intentionally left blank] 18 RECENT DEVELOPMENTS On January 10, 2007, Capitol opened Bank of Tacoma in Tacoma, Washington.Bank of Tacoma is Capitol's third bank in Washington. On February27, 2007, Capitol opened Sunrise Community Bank in Palm Desert, California.Sunrise Community Bank is Capitol's seventh bank in California. On May 4, 2007, Capitol opened Larimer Bank of Commerce in Fort Collins, Colorado.Larimer Bank of Commerce is Capitol's second bank in Colorado. On July 16, 2007, Capitol opened Issaquah Community Bank in Issaquah, Washington.Issaquah Community Bank is Capitol's fourth bank in Washington. On July 31, 2007, Capitol opened USNY Bank in Geneva, New York.USNY Bank is Capitol's first bank in New York. On September 26, 2007, Capitol opened High Desert Bank in Bend, Oregon.High Desert Bank is Capitol's first bank in Oregon. On October 5, 2007, Capitol opened Loveland Bank of Commerce in Loveland, Colorado.Loveland Bank of Commerce is Capitol's third bank in Colorado. On November 6, 2007, Capitol opened Bank of Feather River in Yuba City, California.Bank of Feather River is Capitol's eighth bank in California. Each of the recently-opened banks in 2007 is majority-owned by Capitol or its bank development subsidiaries. On October 25, 2007, Capitol announced its 61st consecutive quarterly dividend, payable December 3, 2007 to shareholders of record as of November 8, 2007 in the amount of $0.25 per common share. As of November , 2007, applications were pending and in various stages of organization for several de novo banks in the states of Arizona, Colorado, Missouri, Nebraska, North Carolina, Oklahoma and Texas. Bank development efforts are currently under consideration in several states including pre-development exploratory discussions, lease and employment negotiations and preparation of preliminary regulatory applications for formation and/or acquisition of community banks. [The remainder of this page intentionally left blank] 19 CAPITALIZATION The table presented below shows Capitol's actual total capitalization as of September 30, 2007 and the proposed exchange of Capitol's common stock for PLCB's common stock as described in this prospectus. As of September 30, 2007 (dollars in thousands, except per share data) Actual As Adjusted for the Proposed PLCB Exchange Offer(4) DDebt obligations: Notes payable and short-term borrowings $ 259,885 $ 259,885 Subordinated debentures 156,106 156,106 Total debt obligations $ 415,991 $ 415,991 Minority interests in consolidated subsidiaries $ 143,071 $ 139,595 Stockholders' equity(1): Common stock, no par value; 50,000,000 shares authorized; issued, and outstanding: Actual – 17,310,409 shares $ 272,078 As adjusted for the proposed PLCB Exchange Offer – 17,515,341 shares(4) $ 277,292 Retained earnings 118,455 118,455 Market value adjustment for available-for-sale securities (net of tax effect) (accumulated other comprehensive income) (67 ) (67 ) Total stockholders' equity $ 390,466 $ 395,680 Book value per share of common stock $ 22.56 $ 22.59 Total capitalization(2) $ 533,537 $ 535,275 Total capital funds(3) $ 689,643 $ 691,381 Capital ratios: Stockholders' equity to total assets 8.39 % 8.50 % Total capitalization to total assets 11.46 % 11.50 % Total capital funds to total assets 14.82 % 14.85 % (1) Does not include approximately 2.5 million shares of common stock issuable upon exercise of outstanding stock options. (2) Total capitalization includes stockholders' equity and minority interests in consolidated subsidiaries. (3) Total capital funds include stockholders' equity, minority interests in consolidated subsidiaries and subordinated debentures. (4) Assumes issuance of 204,932 shares of Capitol common stock upon completion of the proposed PLCB exchange offer.Estimated exchange ratio is based on Capitol share value of $25.443158, the average of the closing prices of Capitol's common stock for the month of September 2007 and $13.301299, 150% of theper share value of PLCB common stock as of September 30, 2007.Does not assume exercise of PLCB's outstanding stock options.See "Unaudited Pro Forma Consolidated Financial Information".The actual exchange ratio will be different. 20 DIVIDENDS AND MARKET FOR COMMON STOCK Capitol's common stock is listed on the New York Stock Exchange under the symbol "CBC".The following table shows the high and low sale prices per share of common stock as reported on the New York Stock Exchange, for the periods indicated, and the quarterly cash dividends paid by Capitol during those periods.The table reflects inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions.The last reported sale price of Capitol's common stock was $ on November , 2007. Cash Dividends 2005 High Low Paid Quarter ended March 31 $ 35.82 $ 29.30 $ 0.17 Quarter ended June 30 34.00 28.75 0.18 Quarter ended September 30 36.96 31.25 0.18 Quarter ended December 31 38.93 29.10 0.19 2006 Quarter ended March 31 47.22 36.74 0.20 Quarter ended June 30 47.16 37.84 0.25 Quarter ended September 30 46.00 36.89 0.25 Quarter ended December 31 47.49 44.12 0.25 2007 Quarter ended March 31 47.06 36.81 0.25 Quarter ended June 30 37.60 27.06 0.25 Quarter ended September 30 27.86 20.00 0.25 Quarter ended December 31 (through November , 2007) As of September 30, 2007, there were 3,450 beneficial holders of Capitol's common stock based on information supplied by its stock transfer agent and other sources. Holders of Capitol common stock are entitled to receive dividends when, as and if declared by Capitol's Board of Directors out of funds legally available.Although Capitol has paid dividends on its common stock for the preceding five years, there is no assurance that dividends will be paid in the future.The declaration and payment of dividends on Capitol's common stock depends upon the earnings and financial condition of Capitol, liquidity and capital requirements, the general economic and regulatory climate, Capitol's ability to service obligations senior to its common stock and other factors deemed relevant by Capitol's Board of Directors.Regulatory authorities impose limitations on the ability of subsidiary banks to pay dividends to Capitol and the ability of Capitol to pay dividends to its shareholders. There is no market for PLCB's common stock.Any transfers of PLCB's common stock have been made privately and are not reported.PLCB has never paid a dividend on its common stock. [The remainder of this page intentionally left blank] 21 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Capitol has made forward-looking statements in this document, and in certain documents referred to in this document, that are subject to risks and uncertainty.Such statements include, but are not limited to, (i) statements with respect to Capitol's plans, objectives, expectations and intentions and other statements that are not historical facts; and (ii) other statements identified by words such as "believes", "expects", "anticipates", "estimates", "intends", "plans", "targets", "projects" and other similar expressions.These statements are based upon Capitol's current beliefs and expectations and are subject to significant risks and uncertainties.Actual results may differ from those set forth in the forward-looking statements. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: · the results of management's efforts to implement Capitol's business strategy including planned expansion into new markets; · adverse changes in the banks' loan portfolios and the resulting credit risk-related losses and expenses; · adverse changes in the economy of the banks' market areas that could increase credit-related losses and expenses; · adverse changes in real estate market conditions that could also negatively affect credit risk; · the possibility of increased competition for financial services in Capitol's markets; · fluctuations in interest rates and market prices, which could negatively affect net interest margins, asset valuations and expense expectations; and · other factors described in "Risk Factors". Additional factors that could cause Capitol's results to differ materially from those described in the forward-looking statements can be found in Capitol's reports (such as Annual Reports on Form 10-K, Quarterly Reports on Form l0-Q and Current Reports on Form 8-K) filed with the SEC and available at the SEC's website (http://www.sec.gov).Capitol does not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date the forward-looking statement is made. Notwithstanding any statement in this prospectus, Capitol acknowledges that the safe harbor for forward-looking statements under Section 27A of the Securities Act and Section 21E of the Exchange Act and added by the Private Securities Litigation Reform Act of 1995, does not apply to forward –looking statements made in connection with the exchange offer.The forward-looking statements included and incorporated by reference in this document are only made as of the date of this document or the respective documents incorporated by reference in this Prospectus, as applicable. All future written and oral forward-looking statements attributable to Capitol, PLCB or any person acting on their respective behalf are expressly qualified by the cautionary statements contained or referred to in this section. New risks and uncertainties arise from time to time, and Capitol and PLCB cannot predict those events or their impact.Capitol and PLCB assume no obligation to update any forward-looking statements after the date of this Prospectus as a result of new information, future events or developments, except as required by the federal securities laws. 22 INFORMATION ABOUT CAPITOL In addition to this prospectus, a copy of the following documents which are incorporated by reference can be found at www.capitolbancorp.comand are also available at www.sec.gov: - Report on Form 8-K filed October 25, 2007 - Report on Form 8-K filed October 18, 2007 - Report on Form 8-K filed August 6, 2007 - Report on Form 8-K filed July 26, 2007 - Report on Form 8-K filed July 19, 2007 - Report on Form 8-K filed July 9, 2007 - Report on Form 8-K filed May 2, 2007 - Report on Form 8-K filed April 24, 2007 - Report on Form 8-K filed April 20, 2007 - Report on Form 8-K filed February 7, 2007 - Report on Form 8-K filed February 1, 2007 - Report on Form 8-K filed January 26, 2007 - Report on Form 10-Q for period ended September 30, 2007 - Report on Form 10-Q for period ended June 30, 2007 - Report on Form 10-Q for period ended March 31, 2007 - Annual Report to Shareholders for year ended December 31, 2006 - Annual Report on Form 10-K for year ended December 31, 2006 - Proxy statement for Capitol's Annual Meeting of Shareholders held on April 25, 2007 [The remainder of this page intentionally left blank] 23 INFORMATION ABOUT POINT LOMA COMMUNITY BANK Management's Discussion and Analysis of Financial Condition and Results of Operations Management's discussion and analysis of financial condition and results of operations for the periods ended September 30, 2007 and 2006 and December 31, 2006 and 2005 are included in this prospectus as part of Annex B. Financial Statements Audited financial statements of PLCB as of December 31, 2006 and 2005 and for the periods ended December 31, 2006, 2005 and 2004 are included in this prospectus as part of Annex B.Unaudited interim financial statements of PLCB as of September 30, 2007 and for the nine months ended September 30, 2007 and 2006 are included in this prospectus as part of Annex B. Executive Officers and Directors of PLCB The directors of PLCB are as follows: Director Name Age Director Since Present Principal Occupation, Business Experience, and Certain Other Information Scott R. Andrews 50 2004 President, California Region, Capitol Bancorp Limited Gregg W. Beaty 48 2004 Owner, Gregg W. Beaty, DMD Tony D. Calabrese 50 2004 President, Point Loma Community Bank Maurice P. Correia 49 2006 CPA, Correia & Associates Arthur DeFever 88 2004 President, DeFever Marine Enterprises William T. Fiedler 52 2004 President, Fieldler Construction Company Harold O. Grafton 65 2004 President, Cement Cutting, Inc. Theodore Griffith 59 2004 President, Pacific Tugboat Service & Pearson Marine Fuel Marcia Haas 72 2004 Owner & Managing Partner, Aristocrat Apartments John S. Lewis 54 2004 President, Western Regions, Capitol Bancorp Limited Julius S. Paeske, Jr. 59 2004 President, Commercial Facilities, Inc. Richard D. Thorn 55 2006 Owner, Ward & Thorn, A PLC Mark A. Winkler 46 2004 Associate Broker, Prudential Realty 24 The executive officers of PLCB are as follows: Name Age Position Business Experience Tony D. Calabrese 50 President Mr. Calabrese is a native San Diegan who has spent 28 years in the banking industry thus far. His position, prior to joining PLCB, was Vice President and Retail Market Manager for US Bank. Prior to the buyout by US Bank he spent five years as Vice President and Senior Manager for Peninsula Bank managing both the Point Loma and Loma Portal Offices. Mr. Calabrese worked for San Diego Trust & Savings Bank for nineteen years, four of those, at the Point Loma Office before San Diego Trust & Savings Bank was acquired by First Interstate Bank. Mr. Calabrese is an active member and past president of the Point Loma Rotary Club, Board member and past president of The United Portuguese S.E.S., and has served as a board member, volunteer or held officer positions in The Rotary Club of Point Loma, The Peninsula YMCA, Point Loma Association, Peninsula Chamber of Commerce, Cabrillo Civic Club, The Parkinson Disease Association of San Diego, The Combined Health Agencies and The Portuguese Historical Center. Gary Housman 52 Executive Vice President; Chief Credit Officer Gary Housman, EVP/CCO – Mr. Housman has 32 years of commercial and real estate lending experience. He came to PLCB from U.S. Bank, where he was a Senior Vice President/Manager for its Commercial Banking Group, in San Diego. Mr. Housman began his career in 1975 with Security Pacific Bank before leaving to take on various assignments with local community banks. In 1986, Mr. Housman joined Imperial Bank and helped build an Asset Based Lending Group up to 120MM in total assets. In 1992, Mr. Housman left Imperial Bank and moved to San Diego to head up the Asset Based Lending Group for San Diego Trust and Savings Bank. Over the past 15 years Mr. Housman has broadened his commercial and real estate lending expertise, while working at First Interstate Bank, Tokai and Manufactures Bank. Mr. Housman's commercial lending skills, experience and knowledge have helped Point Loma Community Bank develop a commercial loan portfolio of quality earning assets. 25 Summary Compensation Table The following table shows cash and certain other compensation paid to, received or deferred by Tony D. Calabrese and Gary Housman for services in all capacities during the years indicated.No other current executive officers of PLCB received compensation for 2006 that exceeded $100,000. Summary Compensation Table Annual Compensation Long Term Compensation Name and Principal Position Year Salary Bonus Other Annual Compensation (1) Securities Underlying Options All Other Compensation (1) Tony D. Calabrese, President 2006 2005 2004 $173,040 $166,800 $64,938 $0 $0 $0 $3,480 $1,691 $6 -0- -0- -0- $0 $0 $0 Gary Housman, EVP and Chief Credit Officer 2006 2005 2004 $136,600 $134,600 $65,858 $1,000 $0 $0 $4,117 $4,061 $9 -0- -0- -0- $0 $0 $0 (1)Includes taxable benefit on group term insurance, automobile allowance and 401(k) matching contributions. Option Grants in Last Fiscal Year There were no option grants in 2006 and 2007. Aggregate Option Exercises in Last Fiscal Year and Fiscal Year-End Option Values There were no option exercises in 2006 and 2007. Audit Committee The Audit/ALCO/Investment Committee assists the board in fulfilling its responsibility to shareholders to assure the quality and integrity of PLCB's financial reports and accounting and reporting practices.The committee provides oversight and review of internal and external audits and risk management reviews.Members of the committee must not be an employee or have any relationship with PLCB that would interfere with the director's independence from management and PLCB.The committee is comprised of Mr. Winkler, Mr. Grafton and Mr. Fiedler. Compensation of Directors Members of PLCB's board of directors did not receive any compensation for service on the board or its committees in 2006. The directors are eligible to receive stock options under Point Loma Community Bank's 2004 Stock Option Plan.No stock options were granted to directors in 2006 and 2007. [The remainder of this page intentionally left blank] 26 Securities Ownership of Certain Beneficial Owners and Management of PLCB As of September 30, 2007, PLCB had 800,000 shares of its common stock outstanding, which were held by 195 holders of record. Except as otherwise set forth below, the following table sets forth information as of September 30, 2007, with respect to the number of shares of common stock owned by (i) each person known by Capitol to be a beneficial owner of more than 5% of PLCB's common stock, (ii) each of PLCB's Directors, (iii) each of PLCB's executive officers and (iv) all of PLCB's Directors and executive officers as a group. Amount and Nature of Beneficial Owner of PLCB Common Stock (1) (2) Name and Address of Beneficial Owner Sole Voting or Dispositive Power(4) Shared Voting or Dispositive Power (3) Total Beneficial Ownership (4) Percent of Class (4) Capitol Bancorp Limited Capitol Bancorp Center 200 Washington Square North, 4th Floor Lansing, Michigan 48933 408,000 408,000 51.00% Point Loma Community Bank's Directors and Executive Officers: Scott R. Andrews 21,281 21,281 2.60% Gregg W. Beaty 15,000 15,000 1.88 Tony D. Calabrese 20,000 20,000 2.44 Maurice P. Correia Arthur DeFever 22,500 22,500 2.81 William T. Fiedler 5,000 5,000 0.63 Harold O. Grafton 5,000 5,000 0.63 Theodore Griffith 5,000 5,000 0.63 Marcia Haas 5,000 5,000 0.63 Gary Housman 10,081 10,081 1.25 John S. Lewis 20,000 1,000 21,000 2.56 Julius S. Paeske, Jr. 5,000 5,000 0.63 Richard D. Thorn 1,000 1,000 2,000 0.25 Mark A. Winkler 5,000 5,000 0.63 Total of Point Loma Community Bank shares held by Point Loma Community Bank's Directors and Executive Officers 87,362 54,500 141,862 16.35% (1) The information shown in this table is based upon information known by Capitol or otherwise furnished to Capitol by the individuals named in the table as of September 30, 2007. (2) The numbers of shares stated are based on information furnished by each person listed and include shares personally owned of record by that person and shares that under applicable regulations are considered to be otherwise beneficially owned by that person. Under these regulations, a beneficial owner of a security includes any person who, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares voting power or dispositive power with respect to the security. Voting power includes the power to vote or direct the voting of the security. Dispositive power includes the power to dispose or direct the disposition of the security. A person is also considered the beneficial owner of a security if the person has a right to acquire beneficial ownership of the security within 60 days. Shares held in fiduciary capacities by PLCB are not included unless otherwise indicated.PLCB and the directors and officers of PLCB disclaim beneficial ownership of shares held by PLCB in fiduciary capacities. (3) These numbers include shares as to which the listed person is legally entitled to share voting or dispositive power by reason of joint ownership, trust or other contract or property right, and shares held by spouses and minor children over whom the listed person may have influence by reason of relationship.Shares held in fiduciary capacities by PLCB are not included unless otherwise indicated.The directors and officers of PLCB, by reason of their positions, may be in a position to influence the voting or disposition of shares held in trust by PLCB to some degree, but disclaim beneficial ownership of these shares. (4) These numbers include shares of PLCB common stock that may be acquired through the exercise of stock options within 60 days.Not all individuals listed above have stock options.The number of shares subject to stock options that may be exercised within 60 days after September 30, 2007 is 72,500.Some of the 72,500 shares subject to stock options are held by individuals not on the table above. 27 Equity Compensation Plan Information The following table summarizes certain information about equity compensation plans of Point Loma Community Bank as of September 30, 2007: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders 72,500 $10.00 Total 72,500 $10.00 Certain Relationships and Related Transactions Directors and officers of PLCB and their associates were customers of, and had transactions with, PLCB in the ordinary course of business since PLCB's inception.All loans and commitments included in such transactions were made in the ordinary course of business on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with other persons and did not involve more than the normal risk of collectibility or present other unfavorable features. [The remainder of this page intentionally left blank] 28 PRO FORMA CONSOLIDATED FINANCIAL INFORMATION PLCB is already included in Capitol's consolidated financial statements.Unaudited pro forma consolidated financial information follow, adjusted for the proposed PLCB exchange offer, which will be accounted for under the purchase method of accounting (if consummated), as if it had occurred at the beginning of 2007 and 2006 and does not give effect to any other share exchange transactions or proposals regarding other bank affiliates of Capitol.The accompanying notes to the unaudited pro forma consolidated financial statements are an integral part of the unaudited pro forma financial information.The unaudited pro forma results of operations for the periods presented are not necessarily indicative of results for any subsequent period thereafter.The unaudited pro forma results of operations do not give effect to any potential cost savings or other synergies that could result from the exchange offer. [The remainder of this page intentionally left blank] 29 Unaudited Pro Forma Condensed Consolidated Balance Sheet Capitol Bancorp Ltd. And Subsidiaries September 30, 2007 (in $1,000s, except share and per-share data) Pro Forma Pro Forma Adjustments Amounts Historical Regarding After Amounts Proposed Proposed As Reported Share Exchange Share Exchange ASSETS Cash and cash equivalents $ 382,915 $ 382,915 Loans held for sale 25,980 25,980 Investment securities 39,515 39,515 Portfolio loans 4,030,384 4,030,384 Less allowance for loan losses (52,851 ) (52,851 ) Net portfolio loans 3,977,533 3,977,533 Premises and equipment, net 57,802 57,802 Goodwill and other intangibles 70,859 $ 1,738 A 72,597 Other assets 99,408 99,408 TOTAL ASSETS $ 4,654,012 $ 1,738 $ 4,655,750 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ 3,673,950 $ 3,673,950 Debt obligations 415,991 415,991 Other liabilities 30,534 30,534 Total liabilities 4,120,475 - 4,120,475 Minority interests in consolidated subsidiaries 143,071 $ (3,476 ) B 139,595 Stockholders' equity: Common stock 272,078 5,214 C 277,292 Retained earnings 118,455 118,455 Other, net (67 ) (67 ) Total stockholders' equity 390,466 5,214 395,680 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,654,012 $ 1,738 $ 4,655,750 Number of common shares issued and outstanding 17,310,409 204,932 17,515,341 Book value per Capitol share $ 22.56 $ 22.59 Notes to Unaudited Pro Forma Condensed Consolidated Balance Sheet: AGoodwill arising from proposed share exchange.Based on current estimates, there are no material identifiable intangible assets regarding the proposed share exchange.The net carrying values of Point Loma Community Bank's assets and liabilities approximate fair value.No core deposit intangible asset has been estimated due to the brief period of the entity's operation and, as such, any core deposit intangible would be immaterial. BElimination of minority interests associated with Point Loma Community Bank's shareholders other than Capitol. CEstimated net proceeds applicable to proposed share exchange with Point Loma Community Bank's shareholders other than Capitol based on estimated number of Capitol shares to be issued (204,932 at $25.443158 per share).The actual number of shares to be issued will be different. 30 Unaudited Pro Forma Condensed Consolidated Statements of Operations Capitol Bancorp Ltd. And Subsidiaries (in $1,000s, except share and per-share data) Nine Months Ended September 30, 2007 Year Ended December 31, 2006 Historical Pro Forma Pro Forma Historical Pro Forma Pro Forma Amounts Adjustments Amounts Amounts Adjustments Amounts Interest income $ 244,129 $ 244,129 $ 279,353 $ 279,353 Interest expense 107,238 107,238 105,586 105,586 Net interest income 136,891 136,891 173,767 173,767 Provision for loan losses 15,812 15,812 12,156 12,156 Net interest income after provision for loan losses 121,079 121,079 161,611 161,611 Noninterest income 18,539 18,539 21,532 21,532 Noninterest expense 128,511 128,511 137,804 137,804 Income before income taxes and minority interest 11,107 11,107 45,339 45,339 Income taxes 4,696 4,696 15,463 15,463 Income before minority interest 6,411 6,411 29,876 29,876 Minority interest in net losses of consolidated subsidiaries 12,132 $ 34 A 12,166 12,515 $ 96 A 12,611 NET INCOME $ 18,543 $ 34 $ 18,577 $ 42,391 $ 96 $ 42,487 NET INCOME PER SHARE: Basic $ 1.10 $ 1.08 $ 2.69 $ 2.66 Diluted $ 1.08 $ 1.07 $ 2.57 $ 2.55 Elements of net income per share computations (in 1,000s): Average number of common shares outstanding for purposes of computing basic net income per sharedenominator for basic net income per share 16,919 205 B 17,124 15,772 205 B 15,977 Effect of dilutive securitiesstock options and unvested restricted shares 277 277 709 709 Average number of common shares and dilutive securities for purposes of computing diluted net income per share denominator for diluted net income per share 17,196 205 17,401 16,481 205 16,686 Notes to Unaudited Pro Forma Condensed Consolidated Statements of Operations: AAmount represents effect on operating results attributable to minority interest due to proposed share exchange regarding Point Loma Community Bank. BAssumes issuance of an estimated 0.522785 shares of Capitol common stock in the proposed share exchange described in Note A above.The actual number of shares to be issued will be different. 31 COMPARATIVE HISTORICAL, PRO FORMA AND PRO FORMA EQUIVALENT PER SHARE INFORMATION The following table, which should be read in conjunction with the unaudited pro forma condensed consolidated balance sheet, pro forma condensed statement of operations and related notes to the pro forma financial statements, which appear elsewhere herein, summarizes per share information for the dates and periods presented: As of and for the Nine Months Ended September 30, 2007 As of and for the Year Ended December 31, 2006 Capitol common stock: Net income per share: Basic: Historical $ 1.10 $ 2.69 Pro forma consolidated(1) 1.08 2.66 Diluted: Historical 1.08 2.57 Pro forma consolidated(1) 1.07 2.55 Cash dividends per share: Historical 0.75 0.95 Pro forma consolidated(2) 0.75 0.95 Book value per share at end of period: Historical 22.56 Pro forma consolidated(1) $ 22.59 PLCB common stock: Net income per share: Basic: Historical $ 0.09 $ 0.25 Pro forma equivalent(3) 0.56 1.39 Diluted: Historical 0.09 0.25 Pro forma equivalent(3) 0.56 1.33 Cash dividends per share: Historical Pro forma equivalent(3) 0.39 0.50 Book value per share at end of period: Historical 8.87 Pro forma equivalent(3) $ 11.81 1—Assumes completion of proposed PLCB exchange offer and excludes the pro forma effect of other share exchange transactions or proposals of Capitol (see "Recent Developments" page 19). 2—The Capitol pro forma consolidated dividends per share represent historical dividends per share. 3—The PLCB pro forma equivalent per share amounts are calculated by multiplying Capitol pro forma consolidated per share amounts by the estimated exchange ratio of .522785.The proposed estimated exchange ratio is based on the average of the closing prices of Capitol's common stock for the month of September 2007 and 150% of PLCB's share value as of September 30, 2007.The actual exchange ratio will be different. 32 BACKGROUND OF THE EXCHANGE OFFER Background of the Exchange The concept of a potential share exchange transaction with Capitol has been discussed informally from time to time from the beginning of PLCB's operations.The objectives of the potential exchange would be to enable shareholders of PLCB to achieve liquidity in their investment, a reasonable return on their investment in the form of a 'premium' and to accomplish such an exchange on a tax-free basis.Without the exchange offer, shareholders of PLCB will continue to hold PLCB stock which has no market, no near-term prospects of dividends and is illiquid. To Capitol's knowledge, PLCB's Board of Directors has not solicited or received any other proposals for the potential exchange or sale of shares of PLCB's common stock which are not owned by Capitol.If other proposals were under consideration for sale or exchange of PLCB's shares to an entity other than Capitol, it is likely that Capitol would not vote its shares of PLCB in favor of or tender its shares in response to any other proposals regarding a share exchange or sale of the minority interest in PLCB with another party.Further, Capitol currently has no intentions of selling its interest in PLCB. Capitol based its proposal on its prior transactions, whereby it has acquired the minority interest in banks it controls.In those prior transactions, Capitol has offered those minority shareholders an opportunity to exchange their bank shares for Capitol common stock on or about the 36th month of the bank's operations.Although Capitol is under no contractual obligation to make such an offer to acquire the interests in any of its present bank subsidiaries, it has made this proposal to PLCB's shareholders consistent with its informal discussions with PLCB's Board.As in other exchange transactions, Capitol based its proposal at some premium over the book value of the bank's common stock.However, Capitol's determination of the share value of PLCB, for purposes of the proposed exchange offer, is solely based on its arbitrary valuation as offered by Capitol. Capitol's Reasons for the Exchange Capitol is offering to exchange shares of PLCB with shares of its common stock because it has been Capitol's practice to provide a liquidity opportunity to the minority shareholders of its affiliate banks after approximately three years of operation.This was disclosed to the minority shareholders in the offering circular at the time they made their original investment.Capitol desires to have PLCB as a wholly-owned subsidiary so that it may include more of PLCB's net income in its consolidated reports of operations (rather than the 51% currently reported) as PLCB's net income grows in future periods. Capitol believes that PLCB's profitability will increase.As noted elsewhere in this prospectus, while PLCB's assets are reported as part of Capitol's assets for purposes of its consolidated financial statements, PLCB's income is attributed to Capitol only in the percentage which Capitol owns of PLCB common stock.Capitol desires to acquire the remainder of PLCB's common stock so that Capitol can include 100% of PLCB's income in Capitol's consolidated income statement. PLCB's Reasons for the Exchange PLCB's reasons for the share exchange are that the shareholders of PLCB will be best served by the share exchange in order to maximize their shareholder value and to provide them: · better protection through diversification geographically and by customer base through Capitol's subsidiary banks rather than dependence upon the resources of a single bank. · the PLCB shareholders will receive publicly traded shares, providing them liquidity as opposed to the PLCB common stock for which there is no public market.PLCB shareholders who choose to do so may continue to hold the Capitol stock they receive in the share exchange without being forced to have their investment reduced by the immediate recognition of a capital gains tax. Certain Considerations for PLCB Shareholders In determining whether to accept the proposed exchange offer shareholders should consider: · no other exchange proposals will likely be offered either by Capitol or unaffiliated parties; 33 · better protection will be realized through diversification geographically and by customer base through Capitol's subsidiary banks rather than dependence upon the resources of a single bank subsidiary; · PLCB shareholders will receive publicly-traded shares, providing them liquidity as opposed to PLCB's common stock for which there is no public market and where none is expected to develop.PLCB shareholders who choose to do so may continue to hold the Capitol stock they receive in the exchange without being forced to have their investment reduced by the immediate recognition of a capital gains tax; · Capitol and its affiliates already have a controlling interest in PLCB; · there is no assurance Capitol would ever repeat or improve its exchange offer proposal at any time in the future; and · that absent any potential alternatives other than accepting Capitol's proposal could result in PLCB's minority shareholders having no future opportunities to exchange, sell or otherwise dispose of their PLCB shares. THE EXCHANGE OFFER General Capitol is making the exchange offer in order to acquire the equity interest in PLCB not already owned by Capitol. Capitol's obligation to exchange the consideration described in this prospectus for shares of PLCB common stock pursuant to the exchange offer is subject to the conditions referred to under "Conditions to the Exchange Offer" beginning on page 40. Transfer taxes on the exchange of PLCB common stock pursuant to Capitol's exchange offer will be paid by Capitol or another party on its behalf unless Capitol discloses otherwise in the instructions to the letter of transmittal. Currently, Capitol is not offering, as part of the exchange offer, to purchase any PLCB stock options outstanding and tenders of PLCB stock options will not be accepted.Holders of exercisable PLCB stock options who wish to participate in the exchange offer must first exercise their stock options and purchase shares of PLCB common stock and then tender the shares under the exchange offer.In addition, Capitol does not anticipate converting stock options to purchase PLCB common stock into options to purchase Capitol common stock.If you hold any options to purchase PLCB common stock pursuant to the Point Loma Community Bank2004 Stock Option Plan, the terms of that plan will govern whether any unvested options will become exercisable prior to the consummation of the exchange offer. Consideration to be Received If you elect to receive Capitol common stock in the exchange offer, Capitol will determine the per share consideration you are entitled to receive according to an exchange ratio.The exchange ratio is calculated by dividing the pro forma PLCB common stock share value by the Capitol common stock share value. At September 30, 2007, the book value per share of PLCB was approximately $8.867533.The book value of PLCB common stock per share as of September 30, 2007 multiplied by 150% is $13.301299, the PLCB share value for purposes of the estimated exchange ratio. The Capitol share value will be based upon the average closing price of Capitol’s common stock over a 30 trading day period ending two trading days prior to the close of the exchange offer.However, Capitol's stock price may fluctuate and the consideration you receive may fluctuate and may not equal the estimated per share consideration described herein if the stock price does not equal the average of the closing price for the month ended September 30, 2007.The closing price of Capitol's common stock on November , 2007, was $.Based upon the average of the closing prices of the Capitol common stock for the month ended September 30, 2007 ($25.443158),a holder of PLCB common stock electing to receive shares of Capitol common stock in the exchange offer would receive approximately .522785 shares of Capitol common stock for each share of PLCB common stock, using the PLCB share value described above. 34 Capitol analyzed the historical exchange ratio based upon Capitol share value for selected periods during the past year to illustrate the exchange ratio between the Capitol and PLCB's common stock at such intervals.The results of Capitol's analysis are set forth in the following table: PLCB Share Value Historical Capitol Share Value Pro Forma Exchange Ratio Average of closing prices for the month ended 9/30/07 $ 13.301299 $ 25.443158 0.522785 10-Trading Day Average ending 9/30/07 $ 13.301299 $ 25.929000 0.512989 30-Trading Day Average ending 9/30/07 $ 13.301299 $ 25.400667 0.523659 90-Trading Day Average ending 9/30/07 $ 13.301299 $ 26.005444 0.511481 1-Year Average ending 9/30/07 $ 13.301299 $ 35.682760 0.374257 You will not receive any fractional shares of Capitol common stock in the exchange offer.Instead, you will receive cash in an amount equal to the value of the fractional share of Capitol common stock that you would otherwise have been entitled to receive. Timing of the Exchange Offer Capitol's exchange offer is scheduled to expire at 11:59 p.m., Michigan Time, on , 2008.For more information, you should read the discussion below under the caption "Extension, Termination and Amendment". The term "expiration date" means 11:59 p.m., Michigan Time, on , 2008, unless Capitol extends the period of time for which the exchange offer is open, in which case the term "expiration date" means the latest time and date on which the exchange offer, as so extended, expires. Extension, Termination and Amendment Capitol expressly reserves the right, in Capitol's sole discretion, at any time or from time to time, to extend the period of time during which the exchange offer remains open, and Capitol can do so by giving oral or written notice of that extension by public announcement.Capitol can give you no assurance that Capitol will exercise its right to extend the exchange offer, although currently Capitol intends to do so until all conditions have been satisfied or, where permissible, waived.During any extension, all shares of PLCB common stock previously tendered and not withdrawn will remain subject to the exchange offer, subject to each shareholder's right to withdraw his or her shares of PLCB common stock.You should read the discussion under the caption "Withdrawal Rights" on page 36 for more details. Subject to the SEC's applicable rules and regulations, Capitol also reserves the right, in its sole discretion, at any time or from time to time: · to waive any condition, other than the condition that Capitol obtains applicable regulatory approvals, and the conditions relating to the absence of an order or decree of any court or agency of competent jurisdiction preventing the completion of the exchange offer, and the effectiveness of the registration statement for the Capitol shares to be issued in the exchange offer; or · to amend the exchange offer in any respect, by giving oral or written notice of such delay, termination or amendment by making a public announcement. Capitol will follow any extension, termination, amendment or delay, as promptly as practicable, with a public announcement.In the case of an extension, the related announcement will be issued no later than 9:00 a.m., Michigan Time, on the next business day after the previously scheduled expiration date.Subject to applicable law, including the Exchange Act, which requires that any material change in the information published, sent or given to PLCB shareholders in connection with the exchange offer be promptly sent to shareholders in a manner reasonably designed to inform shareholders of that change, and without limiting the manner in which Capitol may choose to make any public announcement, Capitol assumes no obligation to publish, advertise or otherwise communicate any public announcement of the type described in this paragraph other than by issuing a press release to PR Newswire or some other similar national news service. 35 If Capitol makes a material change in the terms of the exchange offer or the information concerning the exchange offer, or if Capitol waives a material condition of the exchange offer, Capitol will extend the exchange offer to the extent required under the Exchange Act.If, prior to the expiration date, Capitol changes the percentage of shares of PLCB common stock sought in the exchange or the consideration offered to PLCB shareholders, that change will apply to all holders whose shares of PLCB common stock are accepted for exchange pursuant to the exchange offer whether or not these shares of PLCB common stock were accepted for exchange prior to the change.If at the time notice of such a change is first published, sent or given to PLCB shareholders, the exchange offer is scheduled to expire at any time earlier than the tenth business day from and including the date that the related notice is first so published, sent or given, Capitol will extend the exchange offer until the expiration of that ten business-day period.For purposes of the exchange offer, a business day means any day other than a Saturday, Sunday or federal holiday and consists of the time period from 12:01 a.m. through 12:00 a.m., Michigan Time. Exchange of PLCB Shares; Delivery of Capitol Common Stock Upon the terms and subject to the conditions of the exchange offer, including, if the exchange offer is extended or amended, the terms and conditions of any extension or amendment, Capitol will accept, and will exchange, shares of PLCB common stock validly tendered and not properly withdrawn promptly after the expiration date.In all cases, exchange of shares of PLCB common stock tendered and accepted for exchange pursuant to the exchange offer will be made only after timely receipt by Capitol of: · a properly completed and duly executed letter of transmittal or a manually signed facsimile of that document, and · any other required documents. For purposes of the exchange offer (including if the exchange offer is extended), Capitol will accept for payment, and will pay for, all exchange shares of PLCB common stock validly tendered and not withdrawn as soon as practicable after the expiration date.As soon as practicable after Capitol's acceptance, Capitol will deliver or direct its exchange agent to deliver the exchange offer consideration to PLCB shareholders who tendered PLCB common stock.Capitol will act as agent for tendering PLCB shareholders for the purpose of distributing the Capitol common stock component and the cash component of the exchange offer consideration, including cash to be paid in lieu of fractional shares of Capitol common stock, and transmitting the exchange offer consideration, if any, to such shareholders.You will not receive any interest on any cash that Capitol pays you regardless of any delay in making the exchange.In all cases, exchange of shares of PLCB common stock tendered and accepted for exchange pursuant to the exchange offer will be made only if the holder timely complies with the procedures described in the section "Procedure for Tendering" below. If Capitol does not accept any tendered shares of PLCB common stock for exchange pursuant to the terms and conditions of the exchange offer for any reason, or if certificates are submitted for more shares of PLCB common stock than are tendered, Capitol will return certificates for such shares of PLCB common stock without expense to the tendering shareholder. Cash Instead of Fractional Shares of Capitol Common Stock Capitol will not issue fractional shares of its common stock pursuant to the exchange offer.Instead, each tendering PLCB shareholder who would otherwise be entitled to a fractional share of Capitol common stock will receive cash in an amount equal to that fraction (expressed as a decimal, rounded to the nearest 0.01 of a share) multiplied by the exchange value of Capitol's shares. Withdrawal Rights Shares of PLCB common stock tendered pursuant to the exchange offer may be withdrawn at any time prior to the expiration date.Once Capitol accepts tendered shares for exchange, your tender is irrevocable. For a withdrawal to be effective, Capitol must receive from each withdrawing PLCB shareholder a written notice of withdrawal at its corporate office addressed to Attention: Cristin K. Reid, Capitol Bancorp Center, 200 Washington Square North, Fourth Floor, Lansing, Michigan 48933, and such notice must include the PLCB 36 shareholder's name, address, social security number, the certificate number(s) and the number of shares of PLCB common stock to be withdrawn as well as the name of the registered holder, if it is different from that of the person who tendered those shares of PLCB common stock. A financial institution must medallion guarantee all signatures on the notice of withdrawal in order for Capitol to release withdrawn securities.Most banks, savings and loan associations and brokerage houses are able to effect these medallion signature guarantees for shareholders.The financial institution must be a participant in the Securities Transfer Agents Medallion Program. Capitol will decide all questions as to the form and validity, including time of receipt, of any notice of withdrawal in Capitol's sole discretion, and Capitol's decision shall be final and binding.Neither Capitol nor any other person will be under any duty to give notification of any defects or irregularities in any notice of withdrawal or will incur any liability for failure to give any notification.Any shares of PLCB common stock properly withdrawn will be deemed not to have been validly tendered for purposes of the exchange offer.However, PLCB shareholders may re-tender withdrawn shares of PLCB common stock by following one of the procedures discussed below under the captions entitled "Procedure for Tendering" or "Guaranteed Delivery" at any time prior to the expiration date. Procedure for Tendering To validly tender shares of PLCB common stock pursuant to the exchange offer, (a) Capitol must receive at its corporate office addressed to Attention: Cristin K. Reid, Capitol Bancorp Center, 200 Washington Square North, Fourth Floor, Lansing, Michigan 48933, (1) a properly completed and duly executed letter of transmittal, along with any required medallion signature guarantees, and any other required documents, and (2) certificates for tendered shares of PLCB common stock or; (b) you must comply with the guaranteed delivery procedures set forth below under "Guaranteed Delivery." Signatures.Signatures on all letters of transmittal must be medallion guaranteed by an eligible institution, except in cases in which shares of PLCB common stock are tendered either by a registered holder of shares of PLCB common stock who has not completed the box entitled "Special Issuance Instructions" on the letter of transmittal. If the certificates for shares of PLCB common stock are registered in the name of a person other than the person who signs the letter of transmittal, or if certificates for unexchanged shares of PLCB common stock are to be issued to a person other than the registered holder(s), the certificates must be endorsed or accompanied by appropriate stock powers, in either case signed exactly as the name or names of the registered owner or owners appear on the certificates, with the signature(s) on the certificates or stock powers medallion guaranteed in the manner Capitol has described above. Method of Delivery.The method of delivery of share certificates and all other required documents is at your option and risk, and the delivery will be deemed made only when actually received by Capitol.If delivery is by mail, Capitol recommends registered mail with return receipt requested, properly insured.In all cases, shareholders should allow sufficient time to ensure timely delivery. Substitute Form W-9.To prevent backup federal income tax withholding with respect to cash received pursuant to the exchange offer, you must provide Capitol with your correct taxpayer identification number and certify whether you are subject to backup withholding of federal income tax by completing the substitute Form W-9 included in the letter of transmittal.Some PLCB shareholders including, among others, all corporations and some foreign individuals, are not subject to these backup withholding and reporting requirements.In order for a foreign individual to qualify as an exempt recipient, the shareholder must submit a Form W-8, signed under penalty of perjury, attesting to that individual's exempt status. Guaranteed Delivery If you wish to tender shares of PLCB common stock pursuant to the exchange offer and your certificates are not immediately available or you cannot deliver the certificates and all other required documents to Capitol prior to the expiration date, your shares of PLCB common stock may nevertheless be tendered, so long as all of the following conditions are satisfied: 37 · you make them tender by or through an eligible institution (see "Withdrawal Rights" above); · Capitol receives, as provided below, a properly completed and duly executed notice of guaranteed delivery, substantially in the form Capitol makes available, on or prior to the expiration date; and · Capitol receives, within three NYSE trading days after the date of execution of the notice of guaranteed delivery, the certificates for all tendered shares of PLCB common stock, in proper form for transfer, together with a properly completed and duly executed letter of transmittal with any required signature guarantees and all other documents required by the letter of transmittal. You may deliver the notice of guaranteed delivery by hand or transmit it by facsimile transmission or mail to Capitol, and you must include a medallion guarantee by an eligible institution in the form set forth in that notice. In all cases, Capitol will exchange shares of PLCB common stock tendered and accepted for exchange pursuant to the exchange offer only after timely receipt by Capitol of certificates for shares of PLCB common stock, properly completed and duly executed letter(s) of transmittal, and any other required documents. By executing a letter of transmittal as set forth above, you irrevocably appoint Capitol's designees as your attorneys-in-fact and proxies, each with full power of substitution, to the full extent of your rights with respect to your shares of PLCB common stock tendered and accepted for exchange by Capitol and with respect to any and all other shares of PLCB common stock and other securities issued or issuable in respect to the tendered and accepted shares of PLCB common stock on or after , 2008.That appointment is effective, and voting rights will be affected, when and only to the extent that Capitol accepts your shares for exchange.All proxies shall be considered coupled with an interest in the tendered shares of PLCB common stock and therefore shall not be revocable once the appointment is effective.Upon the effectiveness of the appointment, all prior proxies that you have given will be revoked, and you may not give any subsequent proxies, and, if given, they will not be deemed effective.Capitol's designees will, with respect to the shares of PLCB common stock for which the appointment is effective, be empowered, among other things, to exercise all of the PLCB shareholders' voting and other rights as they, in their sole discretion, deem proper at any annual, special or adjourned meeting of PLCB shareholders or otherwise.Capitol reserves the right to require that, in order for shares of PLCB common stock to be deemed validly tendered, immediately upon Capitol's acceptance for exchange of those shares of PLCB common stock, Capitol must be able to exercise full voting rights with respect to those shares of PLCB common stock.However, prior to acceptance for exchange by Capitol in accordance with terms of the exchange offer, the appointment will not be effective, and Capitol will have no voting rights as a result of the tender of shares of PLCB common stock. Capitol will determine questions as to the validity, form, eligibility, including time of receipt and acceptance for exchange of any tender of shares of PLCB common stock or rights, if any, in Capitol's sole discretion, and Capitol's determination shall be final and binding.Capitol reserves the absolute right to reject any and all tenders of shares of PLCB common stock that Capitol determines are not in proper form or the acceptance of, or exchange for, which may, in the opinion of Capitol's counsel, be unlawful.Capitol also reserves the absolute right to waive any of the conditions of Capitol's exchange offer, other than the condition that Capitol obtains applicable regulatory approvals and the conditions relating to the absence of an injunction and the effectiveness of the registration statement for Capitol shares to be issued in the exchange offer, or to waive any defect or irregularity in the tender of any shares of PLCB common stock.No tender of shares of PLCB common stock will be deemed to have been validly made until all defects and irregularities in tenders of shares of PLCB common stock have been cured or waived.Neither Capitol nor any other person will be under any duty to give notification of any defects or irregularities in the tender of any shares of PLCB common stock or rights, if any, or will incur any liability for failure to give any notification.Capitol's interpretation of the terms and conditions of the exchange offer, including the letter of transmittal and its instructions, will be final and binding. The tender of shares of PLCB common stock pursuant to any of the procedures described above will constitute a binding agreement between Capitol and the tendering shareholders upon the terms and subject to the conditions of Capitol's exchange offer and the letter of transmittal. Material U.S. Federal Income Tax Consequences of the Exchange Offer The following is a summary of the material U.S. federal income tax consequences of the exchange offer relevant to beneficial holders of PLCB common stock whose shares are exchanged for shares of Capitol common stock pursuant to the exchange offer.The discussion is based on current provisions of the Internal Revenue Code of 38 1986 (the "Code"), as amended, existing, proposed and temporary regulations promulgated thereunder, rulings, administrative pronouncements and judicial decisions, changes to which could materially affect the tax consequences described herein and could be made on a retroactive basis.The discussion applies only to beneficial holders of PLCB common stock in whose hands shares are capital assets within the meaning of Section 1221 of the Internal Revenue Code and may not apply to beneficial holders who acquired their shares pursuant to the exercise of employee stock options or other compensation arrangements with PLCB or who are subject to special tax treatment under the Internal Revenue Code (such as dealers in securities, insurance companies, other financial institutions, regulated investment companies, holders who are properly classified as partnerships under the Internal Revenue Code, holders whose shares of PLCB common stock constitute small business stock for purposes of Section 1202 of the Internal Revenue Code, holders who hold their PLCB common stock as part of a hedge, straddle or conversion transaction, and tax-exempt entities).In addition, this discussion does not discuss the federal income tax consequences to a beneficial holder of PLCB common stock who, for U.S. federal income tax purposes, is a non-resident alien individual, a foreign corporation, a foreign partnership or a foreign estate or trust.Nor does it consider the effect of any state, local or foreign tax laws.This discussion is not a comprehensive description of all of the tax consequences that may be relevant to you. Miller, Canfield, Paddock and Stone, P.L.C., counsel to Capitol, has issued a tax opinion with respect to the exchange offer.That opinion has been filed with the SEC as an exhibit to Capitol's registration statement on Form S-4 in connection with the exchange offer.That opinion concludes that the exchange of shares of PLCB common stock for Capitol shares pursuant to the exchange offer will qualify for federal income tax purposes as a reorganization within the meaning of Section368(a) of the Code.However, this opinion has been issued in advance of completion of the exchange offer.Unanticipated intervening events might occur that would cause the transactions not to qualify as a reorganization within the meaning of Section 368(a) of the Code, such as a waiver by Capitol of the minimum tender condition.This section will first discuss the material federal income tax consequences of the transactions to PLCB shareholders if the exchange offer qualifies as a reorganization for purposes of Section 368(a) of the Code, and then the material federal income tax consequences of the exchange offer to the PLCB shareholders if the exchange offer fails to qualify as such a reorganization.This discussion also is based upon certain representations made by Capitol.You should read carefully the full text of the tax opinion of Miller, Canfield, Paddock and Stone, P.L.C. attached as Exhibit 8 to Capitol's registration statement on Form S-4 in connection with the exchange offer.This discussion also assumes that the exchange will be effected pursuant to applicable state law and otherwise completed according to the terms of the exchange offer.You should not rely upon this discussion if any of these factual assumptions or representations is, or later becomes, inaccurate. Qualification as a Reorganization.The following discussion summarizes the material U.S. federal income tax considerations that are generally applicable to holders of PLCB common stock who exchange their PLCB shares of common stock in the exchange offer for shares of Capitol common stock in a qualifying reorganization. Miller, Canfield, Paddock and Stone, P.L.C. has concluded in its opinion letter, subject to the terms and conditions therein, that the exchange offer will constitute, for federal income tax purposes, a single integrated transaction that will constitute a reorganization within the meaning of Section 368(a) of the Code so long as Capitol acquires a sufficient number of shares of PLCB common stock to satisfy the minimum tender condition.In addition, Miller, Canfield, Paddock and Stone, P.L.C. has also concluded in its opinion letter that the following describes the material U.S. federal income tax consequences that will result from the exchange of PLCB common stock for Capitol's common stock pursuant to the exchange offer. Receipt of Capitol Common Stock.A PLCB shareholder who receives Capitol's common stock in exchange for PLCB common stock shares pursuant to the exchange offer will not recognize any gain or loss upon such exchange, except to the extent cash is received in lieu of a fractional share of Capitol common stock, which will be taxed as discussed below, unless the exchange fails to qualify as a reorganization, as discussed below.The aggregate adjusted tax basis of Capitol's common stock received in such exchange, including any fractional interest in Capitol's common stock for which cash is received, will be equal to the aggregate adjusted tax basis of the PLCB common stock shares surrendered therefore.The holding period of Capitol's common stock will include the holding period of such shares of PLCB common stock. Cash Received in Lieu of a Fractional Share of Capitol Common Stock.A PLCB shareholder who receives cash in lieu of a fractional share of Capitol's common stock and who does not otherwise hold shares of Capitol's common stock generally will recognize gain or loss equal to the difference between the amount of cash received and the PLCB shareholder's tax basis allocated to such fractional share.Such gain or loss will be long-term capital gain or loss if, as of the date of the exchange, the holding period for such PLCB shares that are allocable to the fractional 39 share of Capitol common stock is more than one year.PLCB shareholders who separately hold shares of Capitol's common stock should consult their own tax advisors concerning the treatment of cash received for a fractional share. Effect of Failure to Qualify as a Reorganization.In the event that Capitol waives the minimum tender condition or unanticipated, intervening events occur, whereby the exchange offer will not qualify as a reorganization for the purposes of Section 368(a) of the Code, Capitol can nevertheless proceed with the exchange offer.If the exchange offer fails to qualify as a reorganization within the meaning of Section 368(a) of the Code, the exchange offer will result in the recognition of taxable gain or loss to each exchanging PLCB shareholder measured by the difference between the cash plus the fair market value of the Capitol common stock received in the exchange, compared with the exchanging PLCB shareholder's tax basis for the shares of common stock of PLCB surrendered in the exchange offer.The PLCB shareholder would receive a tax basis for the Capitol common stock received in the exchange offer equal to the fair market value of such Capitol common stock at the time of its receipt and would start a new holding period for such shares. The tax opinion of Miller, Canfield, Paddock and Stone, PLC is not binding upon the Internal Revenue Service or the courts. TAX MATTERS ARE VERY COMPLICATED, AND THE TAX CONSEQUENCES OF THE EXCHANGE TO YOU WILL DEPEND ON YOUR PARTICULAR SITUATION.YOU ARE ENCOURAGED TO CONSULT YOUR OWN TAX ADVISOR REGARDING THE SPECIFIC TAX CONSEQUENCES OF THE EXCHANGE, INCLUDING TAX RETURN REPORTING REQUIREMENTS, THE APPLICABILITY OF FEDERAL, STATE, LOCAL AND FOREIGN TAX LAWS AND THE EFFECT OF ANY PROPOSED CHANGE IN THE TAX LAWS. Purpose of the Exchange Offer; Dissenters' Rights The purpose of the exchange offer is to acquire the equity interest in PLCB not already owned by Capitol.Capitol is making the exchange offer in order to acquire the entire equity interest in PLCB.The exchange offer is intended to facilitate the acquisition of all shares of PLCB common stock.PLCB shareholders will not have dissenters' rights as a result of the completion of the exchange offer. Conditions to the Exchange Offer The exchange offer is also subject to a number of conditions, all of which must be satisfied or waived by Capitol prior to the expiration of the exchange offer, which are described below. Minimum Tender Condition Consummation of the exchange offer is conditioned upon there being validly tendered and not withdrawn prior to the expiration of the exchange offer, a number of shares of PLCB common stock which, together with any shares of PLCB common stock that Capitol beneficially owns for Capitol's own account, will constitute at least 80% of the total number of outstanding shares of PLCB common stock on a fully diluted basis, as though all options or other securities convertible into or exercisable or exchangeable for shares of PLCB common stock had been so converted, exercised or exchanged as of the date that Capitol accepts the shares of PLCB common stock for exchange pursuant to the exchange offer. Regulatory Matters As a bank holding company, Capitol is subject to regulation by the Federal Reserve Board.Federal Reserve Board rules require Capitol to obtain the Federal Reserve Board's permission to acquire at least 51% of a subsidiary.The rules of the Federal Reserve Board do not differentiate between ownership of 51% and ownership of 100% of the stock of the subsidiary bank.Of course, Capitol received permission to acquire 51% or more ownership of PLCB prior to PLCB commencing business.Accordingly, Capitol will not be required to seek any further approval from the Federal Reserve Board for the proposed exchange. It is a condition of the proposed share exchange that the shares of Capitol stock to be issued pursuant to the exchange offer be approved for listing on the New York Stock Exchange, subject to official notice of issuance.An application will be filed to list Capitol's additional shares resulting from the exchange offer.Accordingly, the shares of Capitol common stock to be issued in exchange for the PLCB common stock will be publicly tradable upon 40 consummation of the exchange offer.There will be no restriction on the ability of a former PLCB shareholder to sell in the open market the Capitol common stock received (unless the PLCB shareholder is also an officer, director or affiliate of either PLCB or Capitol, in which case Rules 144 and 145 issued by the SEC do impose certain restrictions on the sale of Capitol common stock). Other Conditions to the Exchange Offer Notwithstanding any other provision of the exchange offer, Capitol shall: (1) not be required to accept for exchange or exchange any tendered shares of PLCB common stock; (2) may postpone the acceptance for exchange or exchange of any tendered shares of PLCB common stock; and (3) may, in Capitol's sole discretion, terminate or amend the exchange offer as to any shares of PLCB common stock not then exchanged, if at the expiration date, any of the minimum tender condition, the regulatory condition, or any of the other conditions to the exchange offer set forth in clauses (a) through (g) below have not been satisfied or, in the case of any condition other than the regulatory condition, or the conditions set forth in clauses (b) or (c) below, waived. The other conditions to the exchange offer are as follows: (a) the shares of Capitol common stock to be issued to PLCB shareholders in the exchange offer have been authorized for listing on the NYSE, subject to official notice of issuance; (b) Capitol's registration statement, on Form S-4, shall have become effective under the Securities Act, and no stop order suspending the effectiveness of the registration statement or a proceeding seeking a stop order shall have been issued nor shall there have been proceedings for that purpose initiated or threatened by the SEC, and Capitol shall have received all necessary state securities law or blue sky authorizations; (c) no temporary restraining order, preliminary or permanent injunction or other order or decree issued by any court or agency of competent jurisdiction or other legal restraint or prohibition preventing the completion of the exchange offer, or any of the other transactions contemplated by the exchange offer shall be in effect, and no statute, rule, regulation, order, injunction or decree shall have been enacted, entered, promulgated or enforced by any court, administrative agency or commission or other governmental authority or instrumentality which prohibits, restricts or makes illegal the completion of the exchange offer; (d) there shall not be pending or threatened any suit, action or proceeding by any governmental entity (i) challenging the exchange offer, seeking to restrain or prohibit the completion of the exchange offer or seeking to obtain from PLCB or Capitol any damages that are material in relation to PLCB taken as a whole or Capitol and Capitol's subsidiaries taken as a whole, or (ii) seeking to prohibit or limit the ownership or operation by PLCB or Capitol or any of Capitol's subsidiaries of any material portion of the business or assets of PLCB or Capitol or any of Capitol's subsidiaries or to compel PLCB or any of Capitol's subsidiaries to dispose of or hold separate any material portion of the business or assets of PLCB or Capitol or any of Capitol's subsidiaries as a result of Capitol's exchange offer; (e) no change shall have occurred or been threatened in the business, properties, assets, liabilities, capitalization, shareholders' equity, condition (financial or otherwise), operations, licenses or franchises, results of operations or prospects of PLCB that, in a reasonable judgment, is or is reasonably likely to have a materially adverse effect to PLCB nor shall Capitol have become aware of any facts that, in a reasonable judgment, have or are reasonably likely to have material adverse significance with respect to either the value of PLCB or the value of the common stock of PLCB to Capitol; (f)there shall not have occurred or been threatened (i) any general suspension of trading in, or limitation on prices for, securities on any national securities exchange or in the over-the-counter market in the United States, (ii) any extraordinary or material adverse change in the financial markets or major stock exchange indices in the United States or abroad or in the market price of the shares of PLCB 41 common stock, (iii) any change in the general political, market, economic or financial conditions in the U.S. or abroad that could, in Capitol's reasonable judgment, have a material adverse effect upon the business, properties, assets, liabilities, capitalization, shareholders' equity, condition (financial or otherwise), operations, licenses or franchises, results of operations or prospects of PLCB, (iv) any material change in U.S. currency exchange rates or any other currency exchange rates or a suspension of, or limitation on, the markets therefore, (v) a declaration of a banking moratorium or any suspension of payments in respect of banks in the United States, (vi) any limitation, whether or not mandatory, by any government, domestic, foreign or supranational, or governmental entity on, or other event that, in Capitol's sole judgment, might affect, the extension of credit by banks or other lending institutions, (vii) a commencement of war or armed hostilities or other national or international calamity directly or indirectly involving the U.S., or (viii) in the case of any of the foregoing existing at the time of the commencement of the exchange offer, a material acceleration or worsening thereof; and (g) PLCB shall not have entered into or effectuated any other agreement or transaction with any person or entity having the effect of impairing Capitol's ability to acquire the shares of PLCB not already owned by Capitol or otherwise diminishing the expected economic value to Capitol of the combination of Capitol and PLCB including, but not limited to, any material issuance of new securities of PLCB, the declaration of any extraordinary dividend, or any other transaction not in the ordinary course of PLCB's business; provided, however this condition shall not be triggered by any action taken by PLCB that was approved by Capitol. The conditions listed above are solely for Capitol's benefit and Capitol may assert them regardless of the circumstances giving rise to any of the conditions.Capitol may waive any of these conditions in whole or in part (other than the regulatory condition, and the conditions set forth in clauses (b) and (c) above).The determination as to whether any condition has been satisfied shall be in Capitol's reasonable judgment and will be final and binding on all parties, subject to ultimate determination of such matters by a court of law.The failure by Capitol at any time to exercise any of the foregoing rights shall not be deemed a waiver of any right and each right shall be deemed a continuing right which may be asserted at any time and from time to time prior to the expiration of the exchange offer. Source and Amount of Funds Capitol expects to fund the cash component of the exchange (cash in lieu of fractional shares) through the use of excess working capital. Certain Relationships with PLCB Except as set forth in this prospectus, neither Capitol nor, to the best of Capitol's knowledge, any of Capitol's directors, executive officers or other affiliates has entered into any contract, arrangement, understanding or relationship with any other person with respect to any securities of PLCB, including, but not limited to, any contract, arrangement, understanding or relationship concerning the transfer or the voting of any securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or the giving or withholding of proxies, consents or authorizations. As disclosed in the Offering Circular dated May 13, 2004, since its inception PLCB has contracted with Capitol or one of its subsidiaries to purchase certain management and technology services pursuant to a Management Services Contract and a Data Processing Agreement.All of Capitol's bank subsidiaries have purchased similar services since their inception.Except as described in this prospectus, there have been no negotiations, transactions or material contacts since January 1, 2004, and no past, present or proposed material contracts, arrangements, understandings, relationships, negotiations or transactions during the past two years, between Capitol or, to the best of Capitol's knowledge, any of Capitol's directors, executive officers or other affiliates on the one hand, and PLCB or its affiliates, on the other hand, concerning a merger, consolidation or acquisition, a tender offer for or other acquisition of any PLCB securities, an election of PLCB's directors, or a sale or other transfer of a material amount of assets of PLCB.In the normal course of business, Capitol and PLCB are parties to transactions and agreements.Since January 1, 2004, Capitol believes that no such transaction had an aggregate value in excess of 1% of PLCB's consolidated revenues for the fiscal year when the transaction occurred or the past portion of the current fiscal year.Neither Capitol, nor, to the best of Capitol's knowledge, any of Capitol's directors, executive officers or other affiliates has, since January 1, 2004, had any transaction with PLCB or any of its executive officers, directors or affiliates where the aggregate value of the transaction exceeded $120,000. 42 As of September 30, 2007, Capitol beneficially owned for its account 408,000 shares of PLCB common stock outstanding at that date. In addition, executive officers and directors of Capitol owned 7,650 shares or approximately 0.96% of PLCB common stock outstanding as of September 30, 2007.Neither Capitol nor any of Capitol's subsidiaries, nor, to the best of Capitol's knowledge, any of Capitol's executive officers, directors and associates, have been party to any transactions in PLCB common stock during the past 60 days. Fees and Expenses Capitol will not pay any fees or commissions to any broker, dealer or other person for soliciting tenders of shares of PLCB common stock pursuant to Capitol's exchange.Capitol will reimburse brokers, dealers, commercial banks and trust companies and other nominees, upon request, for customary clerical and mailing expenses incurred by them in forwarding offering materials to their customers. Accounting Treatment Capitol's acquisition of additional shares of PLCB will be accounted for under the purchase method of accounting.After the exchange, assuming all of the shares of PLCB not already owned by Capitol are acquired by Capitol pursuant to the exchange offer, all of PLCB's results from operations will be included in Capitol's income statement, as opposed to only a portion, which is currently reported. Pro Forma Data Because PLCB is already a majority-owned subsidiary of Capitol, it is already included in Capitol's consolidated financial statements.Unaudited pro forma consolidated financial information is presented in this prospectus, adjusted for the proposed PLCB exchange, which will be accounted for under the purchase method of accounting (if consummated), as if it had occurred at the beginning of 2007 and 2006 (shown on pages 29 through 31) and does not give effect to any other proposed share exchanges regarding other bank affiliates of Capitol.The accompanying notes to the unaudited pro forma consolidated financial statements are an integral part of the unaudited pro forma financial information.The pro forma 2007 and 2006 results are not necessarily indicative of results for any subsequent period thereafter.The unaudited pro forma results of operations do not give effect to any potential cost savings or other synergies that could result from the exchange offer. Federal Securities Laws Consequences This prospectus does not cover any resales of the Capitol common stock you will receive in the exchange, and no person is authorized to make any use of this prospectus in connection with any such resale. New York Stock Exchange Listing Capitol's common stock is listed on the New York Stock Exchange ("NYSE") under the trading symbol "CBC".Capitol will make an application to list on the NYSE the common stock that Capitol will issue pursuant to the exchange offer. Opinion of Financial Advisor Point Loma Community Bank (“PLCB”) retained Donnelly Penman & Partners (“Donnelly Penman”) to act as PLCB’s financial advisor in connection with the shareholder tender exchange based upon its qualifications, expertise and reputation.Donnelly Penman is an investment-banking firm of recognized standing.As part of its investment banking services, it is engaged in the valuation of businesses and their securities in connection with mergers and acquisitions, private placements and valuations for stock plans, corporate and other purposes.Donnelly Penman is acting as financial advisor to PLCB in connection with the merger and will receive fees from PLCB for our services pursuant to the terms of its engagement letter with PLCB, dated as of September 20, 2007. On , 2007 Capitol Bancorp Ltd., a bank holding company headquartered in Lansing, Michigan ("Capitol"), is offering a shareholder tender exchange to the shareholders of PLCB (the “Exchange”).In accordance with the terms of the Exchange, the tender offer premium is 150% of book value per share, or $13.301299 based on the unaudited PLCB book value per share of $8.867533 as of September 30, 2007 (prior to exercise of outstanding stock options).The Exchange states that each share of PLCB common stock issued and outstanding immediately 43 prior to the effective time of the Exchange shall be converted into the right to receive Capitol stock at a fixed exchange ratio.The exchange ratio will be calculated by dividing the tender offer per share of PLCB common stock as of September 30, 2007 ($13.301299) by the average closing price of Capitol’s common stock for the 30 trading day period ending two days prior to the close of the exchange offer.For example, assuming the average closing price of Capitol’s common stock for the month ended September 30, 2007, which was $25.443158, a holder of PLCB common stock would receive 0.522785 shares of Capitol common stock for each share of PLCB common stock.As of September 30, 2007 Capitol owned 51% of the PLCB shares outstanding, so the Exchange applies to the remaining 49% (or 392,000 shares) outstanding.Additionally, PLCB had 72,500 options outstanding, with an exercise price of $10.00, as of September 30, 2007, which must be exercised to receive the stock consideration.Donnelly Penman has delivered its opinion that the exchange ratio and related stock consideration is fair to PLCB’s shareholders from a financial point of view.No limitations were imposed by PLCB on the scope of Donnelly Penman’s investigation or on the procedures followed by Donnelly Penman in rendering its opinion. The full text of the opinion of Donnelly Penman, which sets forth, among other things, assumptions made, procedures followed, matters considered and limits on the review undertaken by Donnelly Penman, is attached as Annex A to this proxy statement.Holders of PLCB common stock are urged to read the opinion in its entirety.Donnelly Penman’s opinion is directed only to the Exchange consideration described in the Shareholder Tender Offer and does not constitute a recommendation to any PLCB shareholder as to how such shareholder should vote at the PLCB special shareholder meeting.The summary set forth in this proxy statement of the opinion of Donnelly Penman is qualified in its entirety by reference to the full text of its opinion attached to this document as Annex A. In arriving at its opinion, Donnelly Penman engaged in discussions with members of the management of each of Capitol and PLCB concerning the historical and current business operations, financial conditions and prospects of Capitol and PLCB, and reviewed: · the draft Prospectus dated November 16, 2007; · Independent Auditor’s Report for PLCB for the years ended December 31, 2004, 2005 and 2006 and management’s unaudited balance sheet and statement of income for the nine months ended September 30, 2006 and September 30, 2007; · certain information, including financial forecasts and projections (and the assumptions and bases therefore which were deemed reasonable by management), relating to earnings, assets, liabilities and prospects of PLCB, under the current ownership structure, with the management of PLCB.Donnelly Penman confirmed with management that such forecasts and projections reflected the best currently available estimates and judgments by management; · trading history of PLCB stock; · certain publicly-available information for Capitol, including each of the Annual Reports to Stockholders and Annual Reports on Form 10-K for the years ended December 31, 2004, 2005 and 2006 and the quarterly reports on Form10-Q for the quarters ended March 31, 2007 and June 30, 2007; · certain information relating to earnings, assets, liabilities and prospects of Capitol with the management of Capitol; · the historical stock prices and trading volumes of Capitol’s common stock; · the terms of acquisitions of banking organizations which Donnelly Penman deemed generally comparable to PLCB; · the financial condition and operating results of Capitol and PLCB, respectively, compared to the financial conditions and operating results of certain other financial institutions that Donnelly Penman deemed comparable to each; and 44 · such other information, financial studies, analyses and investigations and such other factors that Donnelly Penman deemed relevant for the purposes of its opinion. In conducting its review and arriving at its opinion, as contemplated under the terms of its engagement by PLCB, Donnelly Penman, with the consent of Capitol and PLCB, relied, without independent investigation, upon the accuracy and completeness of all financial and other information provided to it by Capitol and PLCB or upon publicly-available information.Donnelly Penman participated in meetings and telephone conferences with certain members of Capitol’s and PLCB’s senior management to discuss Capitol’s and PLCB’s past and current business operations, regulatory standing, and financial condition and future prospects.With respect to anticipated earnings of PLCB and other information prepared by and/or reviewed with the management of PLCB and used by us in our analyses, PLCB’s management confirmed to us that such anticipated earnings reflected the best currently available estimates and judgments of management with respect to such information.Donnelly Penman did not undertake any responsibility for the accuracy, completeness or reasonableness of, or any obligation independently to verify, such information.Donnelly Penman further relied upon the assurance of management of Capitol and PLCB that they were unaware of any facts that would make the information provided or available to Donnelly Penman incomplete or misleading in any respect.Donnelly Penman did not make any independent evaluations, valuations or appraisals of the assets or liabilities of Capitol or PLCB.Donnelly Penman is not an expert in the evaluation of loan portfolios or the allowance for loan losses and did not review any individual credit files of Capitol or PLCB and assumed that the aggregate allowances for credit losses for Capitol and PLCB were adequate to cover such losses.Donnelly Penman’s opinion was necessarily based upon economic and market conditions and other circumstances as they existed and evaluated by Donnelly Penman on the date of its opinion.Donnelly Penman does not have any obligation to update its opinion, unless requested by PLCB in writing to do so, and Donnelly Penman expressly disclaims any responsibility to do so in the absence of any written request by PLCB. In connection with rendering its opinion to the PLCB Board, Donnelly Penman performed a variety of financial analyses, which are summarized below.Donnelly Penman believes that its analyses must be considered as a whole and that selecting portions of its analyses and the factors considered by it, without consideration of all factors and analyses, could create a misleading view of the analyses and the processes underlying Donnelly Penman’s opinion.Donnelly Penman arrived at its opinion based on the results of all the analyses it undertook assessed as a whole, and it did not draw conclusions from or with regard to any one method of analysis.The preparation of a fairness opinion is a complex process involving subjective judgments, and is not necessarily susceptible to partial analysis or summary description.With respect to the analysis of selected comparable companies and analysis of selected comparable merger transactions summarized below, no public company utilized as a comparison is identical to Capitol or PLCB, and such analyses necessarily involve complex considerations and judgments concerning the differences in financial and operating characteristics of the relevant financial institutions and other factors that could affect the acquisition or public trading values of the financial institutions concerned. The financial forecast information and furnished by management of Capitol and PLCB, respectively, and deemed reasonable by them contained in or underlying Donnelly Penman’s analyses are not necessarily indicative of future results or values, which may be significantly more or less favorable than such forecasts and estimates.The forecasts and estimates were based on numerous variables and assumptions that are inherently uncertain, including factors related to general economic and competitive conditions.In that regard, Donnelly Penman assumed, with Capitol’s and PLCB’s consent, that the financial forecasts were reasonably prepared on a basis reflecting the best currently available judgments of Capitol and PLCB, and that such forecasts will be realized in the amounts and at the times that they contemplate.Estimates of values of financial institutions or assets do not purport to be appraisals or necessarily reflect the prices at which financial institutions or their securities actually may be sold.Accordingly, actual results could vary significantly from those assumed in the financial forecasts and related analyses.None of the analyses performed by Donnelly Penman was assigned a greater significance by Donnelly Penman than any other. The following is a brief summary of the analyses performed by Donnelly Penman. Summary Analysis of the Transaction In accordance with the terms of the Exchange, a tender offer premium of 150% of book value per share, or $13.301299 based on the unaudited book value per share of $8.867533 as of September 30, 2007 (prior to exercise of outstanding stock options).The Exchange states that each share of PLCB common stock issued and outstanding immediately prior to the effective time of the Exchange shall be converted into the right to receive Capitol stock at a fixed exchange ratio.The exchange ratio will be calculated by dividing the tender offer per share of PLCB common stock as of September 30, 2007 ($13.301299) by the average closing price of Capitol’s common stock for the 30 45 trading day period ending two days prior to the close of the exchange offer.For example, assuming the average closing price of Capitol’s common stock for the month ended September 30, 2007, which was $25.443158, a holder of PLCB common stock would receive 0.522785 shares of Capitol common stock for each share of PLCB common stock. Donnelly Penman reviewed the terms of the Exchange in a scenario where the options were not exercised.Donnelly Penman assumed that each PLCB share will be exchanged for 0.522785 shares of Capitol common stock.Donnelly Penman utilized a per share value of $13.301299 in its analysis below, which represents a 150.0% premium to the book value and tangible book value per PLCB share of $8.867533; 52.6 times latest twelve month (“LTM”) earnings of $0.25 per share; and a 9.4% premium to core deposits as of September 30, 2007.Donnelly Penman also noted, based on the assumed exchange ratio, that the transaction had an implied aggregate value of approximately $5.2 million as of September 30, 2007.The complete aggregate deal metrics in relation to the PLCB financial position as of September 30, 2007 are displayed below: Donnelly Penman reviewed the terms of the Exchange in a scenario where the options were exercised.Each PLCB share will be exchanged for 0.522785 shares of Capitol common stock.Donnelly Penman utilized a per share value of $13.301299 in its analysis below, which represents a 150.0% premium to the unadjusted book value and tangible book value per PLCB share of $8.867533.Since PLCB’s 72,500 outstanding options, as of September 30, 2007, will be exercised in the Exchange under this scenario, Donnelly Penman accounted for the dilutive effects of these options by increasing PLCB’s equity by $725,000 (72,500 options multiplied by a weighted average exercise price of $10.00) and increasing the number of PLCB shares to 872,500.Additionally, earnings per share were adjusted to reflect the impacts of the option exercise as if it had happened at the beginning of the twelve month period, therefore, the Bank would have incremental interest income from the additional capital.The resulting transaction premium results in a price to book value and tangible book value of 148.4% based on per share book value of $8.961634; 48.6 times latest twelve month (“LTM”) earnings of $0.27 per share (fully diluted); and a 10.0% premium to core deposits as of September 30, 2007.Donnelly Penman also noted that, based on the exchange ratio, that the transaction had an implied aggregate value of approximately $6.2 million as of September 30, 2007.The complete aggregate deal metrics in relation to the PLCB financial position as of September 30, 2007 are displayed below: Capitol Stock Additionally, given that PLCB shareholders will receive Capitol common stock as consideration in the Exchange, Donnelly Penman reviewed both the future prospects of Capitol and the current market trading metrics for comparable banks similar to Capitol. Contribution Analysis The contribution analysis performed by Donnelly Penman compares the relative contribution of key balance sheet and income statement measures by Capitol and PLCB to the pro-forma company assuming all the PLCB 46 options are exercised.This analysis does not incorporate any of the pro forma effects of any other share exchanges in process or to occur with respect to any Capitol Bancorp affiliated banks. The range of contribution from PLCB ranges from 0.5% to 2.0% in the pro forma company, with an average of 1.3%. Analysis of Selected Comparable Transactions - PLCB Donnelly Penman reviewed and compared actual information for 14 completed or pending bank merger transactions announced from a period of January 1, 2004 to September 30, 2007.Furthermore, the transactions listed involved commercial banks located in Arizona, California, and Nevada with total assets less than $250 million and a LTM return on average equity between 0% and 8%.These transactions consisted of: (Buyer/Seller) Belvedere Capital Partners II LLC / First Heritage Bank, NA Heritage Oaks Bancorp / Business First National Bank 1st Pacific Bancorp / Landmark National Bank CVB Financial Corp. / First Coastal Bancshares Belvedere Capital Partners II LLC / Professional Business Bank Community Bancorp / Cactus Commerce Bank Silver State Bancorp / Choice Bank Bank of East Asia, Ltd. / National American Bancorp Heartland Financial USA, Inc. / Bank of the Southwest ICB Financial / Western State Bank First Banks Incorporated / International Bank of California CVB Financial Corp. / Granite State Bank Banco Bilbao Vizcaya Argentaria, S.A. / Valley Bank Stampede Holdings Inc. / Security State Savings Bank This analysis provided an approximate median multiple of 2.43 times price to book value, 2.43 times price to tangible book value and 42.0 times LTM earnings per share.Applying the median multiple for price to book value of 2.43 times to PLCB’s September 30, 2007 fully diluted book value per share of $8.961634 results in an implied value per share of $21.78 on a control, marketable basis.The implied value at this point is on a control, marketable basis as it has been derived from deal metrics involving the sale of an entire entity.In order to arrive at an implied value on a minority basis, the appropriate basis for a per-share valuation conclusion, consideration of a minority discount is required.This is due to Capitol’s ownership of 51% of PLCB which gives Capitol “effective control” of the bank.For purposes of this analysis, Donnelly Penman assumed a minority discount of 20%, which was based on 47 a review of the control premiums paid for institutions similar to PLCB.After considering the 20% minority discount, we assume an additional 20% discount for lack of marketability (described later).Utilizing the aforementioned discounts, the implied value on a minority, non-marketable basis was found to be $13.94 per share.Using the same methodology, the values implied by applying the relevant multiples to PLCB’s fully diluted tangible book value per share at September 30, 2007 of $8.961634 and pro forma earnings per share for the twelve months ended September 30, 2007 of $0.27 were found to be $13.94 per share and $7.36 per share, respectively.The earnings per share are pro forma to reflect the impacts of the option exercise as if it had happened at the beginning of the twelve month period.The marketability discount, which is applied to all of the analyses factoring in the valuation conclusion,is discussed in detail on page 49. Additionally, Donnelly Penman analyzed the implied premium to core deposits of the bank acquisition transactions, which yielded a median premium of 16.29%.Applying this premium to PLCB’s core deposits of approximately $37.8 million as of September 30, 2007 results in a premium of $6.2 million which when added to PLCB’s fully diluted tangible equity of $7.8 million results in a value of $14.0 million or an implied value per share of $16.02 on a control, marketable basis.Applying the same discounts for lack of control and marketability as discussed above yields an implied value of $10.26 per share on a minority basis. Donnelly Penman fully diluted the financial metrics of PLCB in this analysis for comparability purposes with the group of comparable acquisitions.Donnelly Penman recognized that no transaction reviewed was identical to the Exchange and that, accordingly, any analysis of comparable transactions necessarily involves complex considerations and judgments concerning differences in financial and operating characteristics of the parties to the transactions being compared. Analysis of Selected Comparable Companies - PLCB Donnelly Penman reviewed and compared actual information for 25 publicly traded commercial banks located in Arizona, California, and Nevada with total assets less than $250 million and a LTM return on average equity between 0% and 8%.These banks consisted of: Bay Commercial Bank Ojai Community Bank Beach Business Bank Orange County Business Bank, N.A. California Community Bank Pacific Commerce Bank CalWest Bancorp Pan American Bank Commerce National Bank Private Bank of the Peninsula Commonwealth Business Bank Professional Business Bank Community Bank of Santa Maria Redwood Capital Bancorp Community Bank of the Bay San Diego Trust Bank Discovery Bancorp Santa Clara Valley Bank, N.A. Founders Bancorp Security Bank of California Golden State Business Bank Service 1st Bancorp ICB Financial Towne Bancorp, Inc. Mission Community Bancorp The selected group had approximately the following median values:$156.4 million in total assets, $20.0 million in total equity, LTM return on average assets of 0.54%, LTM return on average equity of 4.81%, and an LTM efficiency ratio of 81.19%.This analysis provided valuation benchmarks including the median price multiples of 1.44 times book value, 1.44 times tangible book value and 32.7 times LTM earnings per share.Applying the median price to book value multiple to PLCB’s unaudited book value of $8.867533 resulted in an implied per share value of $12.74 for PLCB on a minority, marketable basis.After application of a 20% discount for lack of marketability, the implied value of PLCB’s common stock, on a minority, non-marketable basis, was found to be $10.19 per share.Using the same methodology as described above, the implied values provided by application of the relevant multiples to PLCB’s September 30, 2007 tangible book value of $8.867533 per share and LTM earnings of $0.25 per share were found to be $10.19 per share and $6.62 per share, respectively, on a minority, non-marketable basis. Additionally, Donnelly Penman reviewed the implied premium to core deposit percentage from the comparable companies, applied the median 10.67% premium to PLCB’s core deposits, added this to tangible equity, and applied the marketability discount previously discussed.This yielded an implied value of $11.13 per share on a minority, non-marketable basis. 48 Donnelly Penman did not fully dilute the financial metrics of PLCB for unexercised options in this analysis for comparability purposes with the group of comparable companies.Donnelly Penman recognized that no bank used in the above analyses as a comparison is identical to PLCB.Accordingly, an analysis of the results of the foregoing necessarily involves complex considerations and judgments concerning differences in financial and operating characteristics of the companies and other factors that could affect the public trading values of PLCB and the banks to which it is being compared. Dividend Discount Analysis - PLCB Donnelly Penman calculated an estimated equity value per share for PLCB based upon the values, discounted to the present, of estimates of projected dividends from the fiscal year ending December 31, 2007 through the fiscal year ending December 31, 2011 and a projected year 2011 terminal value assuming PLCB continued to operate under its current ownership structure.The valuation date contemplated is September 30, 2007.In conducting its analysis, Donnelly Penman utilized financial estimates provided by and deemed reasonable by PLCB for 2007 through 2011.Donnelly Penman further assumed, which was deemed reasonable by PLCB management, that no dividends would be paid over the projection period, which is consistent for banks of PLCB’s size. This analysis utilized a discount rate of 12.0% and a terminal value multiple of 1.44 times projected 2011 tangible book value.The discount rate was derived utilizing the Ibbotson and Associates 2007 Yearbook1 on cost of equity buildup, in addition to Donnelly Penman analytical judgment.The terminal multiple (1.44x) was determined by reviewing the price to tangible book value multiples of commercial banks in Arizona, California and Nevada with assets less than $250 million and latest twelve month return on average equity between 0% and 8%.The analysis resulted in an estimated equity value per share of $9.52 after applying the marketability discount of 20%. Historical Trading Activity Donnelly Penman analyzed all trades of PLCB stock that have taken place since the bank's inception, a listing of which follows: Point Loma Community Bank Historical Trading Summary Trade Date Shares Sale Price Transaction Total 07/23/2007 100 $ 10.00 $ 1,000 05/29/2007 1,000 10.00 10,000 05/29/2007 5,000 10.00 50,000 01/17/2007 900 10.00 9,000 11/02/2006 2,000 10.00 20,000 10/17/2006 1,000 10.00 10,000 08/24/2006 2,000 10.00 20,000 08/17/2005 10,000 10.00 100,000 12/23/2004 500 10.00 5,000 09/15/2004 2,000 10.00 20,000 Total 24,500 $ 10.00 $ 245,000 Discount for Lack of Marketability Donnelly Penman utilized marketability discount in all of the analyses presented.A discount for lack of marketability should be considered before arriving at an estimate of value for a closely held private company's common stock.In this application, marketability can be defined as the relative ease and promptness with which a security may be sold when desired, at a representative current price and without material concession in price due solely to the necessity of sale.Interests in closely held businesses are less marketable than most other investments due to restrictions on transfer, the limited universe of potential buyers and the lack of access to a ready and efficient market.These shares have historically sold at a discount from the price of comparable publicly traded shares due to the higher transaction costs, longer time requirements and the interim risks associated with disposing of the shares. 1 Stocks, Bonds, Bills and Inflation – Valuation Edition 2007 Yearbook, © Ibbotson Associates, Inc. 2007 49 Quite simply, when all other factors are held constant, an interest in a business is worth more if it is readily marketable or, conversely, worth less if it is not. Numerous studies have been performed to determine qualitative and quantitative measures of discounts for lack of marketability based on historical transactions.More specifically, studies have been conducted in two major areas:discounts on sales of restricted shares of publicly traded companies and discounts on sales of closely held company shares compared to prices of subsequent initial public offerings of the same company's shares.These studies demonstrate a range of 23% to 45%, with a median discount of approximately 33%.Additionally, there have been numerous tax court rulings that have upheld a variety of marketability discounts ranging from 0% to 50%, with a median discount of approximately 21%.Given the brief historical performance of PLCB, its recent stock trading, its high credit quality, recent profitability, and future growth prospects, Donnelly Penman assumed a discount applicable to PLCB to be at the lower end of the range (20%). COMPARISON OF SHAREHOLDER RIGHTS Holders of PLCB Shares may elect to receive shares of Capitol common stock as part of the consideration in the Exchange Offer.Capitol is organized under the laws of the State of Michigan and PLCBis organized under the laws of the State of California. The following is a summary of the material differences between (a)the current rights of Capitolshareholders under Michigan law and Capitol'sArticles of Incorporation and Bylaws and (b)the current rights of PLCBshareholders under California law and PLCB'sArticles of Incorporation and Bylaws, each as amended to date. The following summary is not a complete statement of the rights of shareholders of the two companies or a complete description of the specific provisions referred to below.For additional information which may be relevant to PLCB shareholders, seeCalifornia Corporations and Financial Code and MichiganBusiness Corporation Act and Capitol and PLCB's constituent documents, which PLCBshareholders should read. Copies of Capitol's constituent documents have been filed with the SEC.Copies of PLCB's constituent documents are available upon written request from PLCB.To find out where copies of these documents can be obtained, see "Where You Can Find More Information." PLCB Capitol Authorized Capital Stock 10,000,000 50,000,000 Preemptive Rights None None Quorum Requirements Majority Majority Annual Meetings of Shareholders Called by Board Called by CEO, majority of the Board or shareholders representing 25% of the shares entitled to vote Stockholder Action by Written Consent Yes, by majority Yes, if unanimous Inspection of Voting List of Shareholders Inspector may be appointed by the Board, by the person presiding at shareholders' meeting or by the request of a shareholder Inspector may be appointed by the Board, by the person presiding at shareholders' meeting or by the request of a shareholder Classification of the Board of Directors No No Election of the Board of Directors Annually by shareholders Annually by shareholders Cumulative Voting Yes No Number of Directors 5-25 5-25 Removal of Directors By a majority of the outstanding shares of stock By a majority of the outstanding shares of stock Vacancies on the Board of Directors May be filled by a majority of the Board of Directors May be filled by a majority of the Board of Directors Liability of Directors Eliminated to the fullest extent provided by law Eliminated to the fullest extent provided by law Indemnification of Directors, Officers, Employees or Agents Yes Yes Amendments to Articles of Incorporation By a majority of the outstanding shares By a majority of the outstanding shares Amendments to Bylaws By a majority of the outstanding shares or a majority of directors By majority of directors Appraisal/Dissenters' Rights Yes No 50 DESCRIPTION OF THE CAPITAL STOCK OF CAPITOL Capitol's Articles of Incorporation, as amended to date, authorize the issuance of up to 50,000,000 shares of common stock, without par value.Capitol's Articles of Incorporation do not authorize the issuance of any other class of stock.As of September 30, 2007, 17,310,409 shares of common stock were outstanding.UMB Bank, n.a., serves as transfer agent and registrar for Capitol's common stock. Michigan law allows Capitol's Board of Directors to issue additional shares of stock up to the total amount of common stock authorized without obtaining the prior approval of the shareholders. Capitol's Board of Directors has authorized the issuance of the shares of common stock as described in this prospectus.All shares of common stock offered will be, when issued, fully paid and nonassessable. The following description of the terms of the common stock of Capitol may not contain all of the information relevant to you.For additional information, please see Capitol's Articles of Incorporation, as amended, and its Bylaws, each of which have been previously filed with the SEC.To find out where copies of these documents can be obtained, see "Where You Can Find More Information". Rights of Common Stock All voting rights are vested in the holders of shares of common stock.Each share of common stock is entitled to one vote.The shares of common stock do not have cumulative voting rights, which means that a shareholder is entitled to vote each of his or her shares once for each director to be elected at any election of directors and may not cumulate shares in order to cast more than one vote per share for any one director.The holders of the common stock do not have any preemptive, conversion or redemption rights.Holders of common stock are entitled to receive dividends if and when declared by Capitol's Board of Directors out of funds legally available.Under Michigan law, dividends may be legally declared or paid only if after the distribution the corporation can pay its debts as they come due in the usual course of business and the corporation's total assets equal or exceed the sum of its liabilities.In the event of liquidation, the holders of common stock will be entitled, after payment of amounts due to creditors and senior security holders, to share ratably in the remaining assets. Shares Available for Issuance The availability for issuance of a substantial number of shares of common stock at the discretion of the Board of Directors provides Capitol with the flexibility to take advantage of opportunities to issue additional stock in order to obtain capital, as consideration for possible acquisitions and for other purposes (including, without limitation, the issuance of additional shares through stock splits and stock dividends in appropriate circumstances).There are, at present, no plans, understandings, agreements or arrangements concerning the issuance of additional shares of common stock, except as described in this prospectus and for the shares of common stock reserved for issuance under Capitol's stock option program. Uncommitted authorized but unissued shares of common stock may be issued from time to time to persons and in amounts the Board of Directors of Capitol may determine.Holders of the then outstanding shares of common stock may or may not be given the opportunity to vote thereon, depending upon the nature of those transactions, applicable law and the judgment of the Board of Directors of Capitol regarding the submission of an issuance to or vote by Capitol's shareholders.As noted, Capitol's shareholders have no preemptive rights to subscribe to newly issued shares. Moreover, it will be possible that additional shares of common stock would be issued for the purpose of making an acquisition by an unwanted suitor of a controlling interest in Capitol more difficult, time consuming or costly or would otherwise discourage an attempt to acquire control of Capitol.Under such circumstances, the availability of authorized and unissued shares of common stock may make it more difficult for shareholders to obtain a premium for their shares.Such authorized and unissued shares could be used to create voting or other impediments or to frustrate a person seeking to obtain control of Capitol by means of a merger, tender offer, proxy contest or other means.Such shares could be privately placed with purchasers who might cooperate with the board of directors of Capitol in opposing such an attempt by a third party to gain control of Capitol.The issuance of new shares of common stock could also be used to dilute ownership of a person or entity seeking to obtain control of Capitol.Although Capitol does not currently contemplate taking that action, shares of Capitol common stock could be issued for the purposes and effects described above, and the Board of Directors reserves its rights (if consistent with its fiduciary responsibilities) to issue shares for such purposes. 51 Capitol's Preferred Securities Capitol has issued debentures to Capitol Trust I, a Delaware business trust subsidiary of Capitol. Capitol Trust I purchased the debentures with the proceeds of preferred securities (which are traded on the New York Stock Exchange under the symbol "CBCPrA").Capitol also has additional trust-preferred securities which were privately placed. Capitol has guaranteed the preferred securities.The documents governing these securities, including the indenture under which the debentures were issued, restrict Capitol's right to pay a dividend on its common stock under certain circumstances and give the holders of the preferred securities preference on liquidation over the holders of Capitol's common stock.Specifically, Capitol may not declare or pay a cash dividend on its common stock if (a) an event of default has occurred as defined in the indenture, (b) Capitol is in default under its guarantee, or (c) Capitol has exercised its right under the debentures and the preferred securities to extend the interest payment period.In addition, if any of these conditions have occurred and until they are cured, Capitol is restricted from redeeming or purchasing any shares of its common stock except under very limited circumstances.Capitol's obligation under the debentures, the preferred securities and the guarantee approximates $158 million at an average interest rate currently approximating 8.7% per annum, payable quarterly. Anti-Takeover Provisions In addition to the utilization of authorized but unissued shares as described above, the MBCA contains other provisions which could be utilized by Capitol to impede efforts to acquire control of Capitol.Those provisions include the following: Control Share Acquisitions.The MBCA contains an article intended to protect shareholders and prohibit or discourage certain types of hostile takeover activities.These provisions regulate the acquisition of "control shares" of large public Michigan corporations. The act establishes procedures governing "control share acquisitions."A control share acquisition is defined as an acquisition of shares by an acquirer which, when combined with other shares held by that person or entity, would give the acquirer voting power at or above any of the following thresholds: 20%, 33-1/3% or 50%.Under that act, an acquirer may not vote "control shares" unless the corporation's disinterested shareholders vote to confer voting rights on the control shares.The acquiring person, officers of the target corporation, and directors of the target corporation who are also employees of the corporation are precluded from voting on the issue of whether the control shares shall be accorded voting rights.The act does not affect the voting rights of shares owned by an acquiring person prior to the control share acquisition. The act entitles corporations to redeem control shares from the acquiring person under certain circumstances.In other cases, the act confers dissenters' rights upon all of a corporation's shareholders except the acquiring person. The act applies only to an "issuing public corporation."Capitol falls within the statutory definition of an "issuing public corporation."The act automatically applies to any "issuing public corporation" unless the corporation "opts out" of the statute by so providing in its articles of incorporation or bylaws.Capitol has not "opted out" of the provisions of the act. Fair Price Act.Certain provisions of the MBCA establish a statutory scheme similar to the supermajority and fair price provisions found in many corporate charters.The act provides that a super majority vote of 90% of the shareholders and no less than two-thirds of the votes of non-interested shareholders must approve a "business combination."The act defines a "business combination" to encompass any merger, consolidation, share exchange, sale of assets, stock issue, liquidation, or reclassification of securities involving an "interested shareholder" or certain "affiliates."An "interested shareholder" is generally any person who owns 10% or more of the outstanding voting shares of the company.An "affiliate" is a person who directly or indirectly controls, is controlled by, or is under common control with a specified person. As of January 31, 2007, Capitol's directors and executive officers beneficially owned (including immediately exercisable stock options and warrants) control of approximately 26.68% of Capitol's outstanding common stock.Based upon information as of January 31, 2007 and the proposed estimated exchange ratio, upon completion of the share exchange Capitol's directors and executive officers will beneficially own (including immediately exercisable stock options and warrants) control of approximately 25.95% of Capitol's outstanding common stock.If Capitol's directors' and executive officers' shares are voted as a block, Capitol's directors and executive officers will be able to prevent the attainment of the required supermajority approval. 52 The supermajority vote required by the act does not apply to business combinations that satisfy certain conditions.These conditions include, among others, that:(i) the purchase price to be paid for the shares of the company is at least equal to the greater of (a) the market value of the shares or (b) the highest per share price paid by the interested shareholder within the preceding two-year period or in the transaction in which the shareholder became an interested shareholder, whichever is higher; and (ii) once a person has become an interested shareholder, the person must not become the beneficial owner of any additional shares of the company except as part of the transaction which resulted in the interested shareholder becoming an interested shareholder or by virtue of proportionate stock splits or stock dividends. The requirements of the act do not apply to business combinations with an interested shareholder that the Board of Directors has approved or exempted from the requirements of the act by resolution at any time prior to the time that the interested shareholder first became an interested shareholder. WHERE YOU CAN FIND MORE INFORMATION Capitol has filed a registration statement on Form S-4 to register with the SEC the Capitol common stock to be issued to PLCB shareholders in the exchange offer.This prospectus is a part of that registration statement and constitutes a prospectus of Capitol.As allowed by SEC rules, this prospectus does not contain all the information you can find in the registration statement or the exhibits to the registration statement. In addition, Capitol files annual, quarterly and special reports, proxy statements and other information with the SEC under the Exchange Act.Please call the SEC at 1-800-SEC-0330 for further information on the public reference rooms.You may read and copy this information at the following locations of the SEC: Public Reference Room 100 F Street Washington, D.C. 20549 Chicago Regional Office Citicorp Center 500 West Madison Street, Suite 1400 Chicago, Illinois 60661-2511 You may also obtain copies of this information by mail from the Public Reference Section of the SEC, treet, Washington, D.C. 20549, at prescribed rates.The SEC also maintains a website that contains reports, proxy statements and other information about issuers, including Capitol, who file electronically with the SEC.The address of that site is www.sec.gov.You can also inspect reports, proxy statements and other information about Capitol at the offices of the New York Stock Exchange, 20 Broad Street, New York, New York 10005. The SEC allows Capitol to "incorporate by reference" some of the information it files with the SEC.This permits Capitol to disclose important information to you by referring to these filed documents.Any information referred to in this way is considered part of this prospectus, except for any information superseded by information in, or incorporated by reference in, this prospectus.Capitol incorporates by reference the following documents that have been filed with the SEC: Capitol Bancorp Limited SEC Filings (File No. 0-18461) Period ·Current Report on Form 8-K Filed October 25, 2007 ·Current Report on Form 8-K Filed October 18, 2007 ·Current Report on Form 8-K Filed August 6, 2007 ·Current Report on Form 8-K Filed July 26, 2007 ·Current Report on Form 8-K Filed July 19, 2007 ·Current Report on Form 8-K Filed July 9, 2007 ·Current Report on Form 8-K Filed May 2, 2007 ·Current Report on Form 8-K Filed April 24, 2007 53 ·Current Report on Form 8-K Filed April 20, 2007 ·Current Report on Form 8-K Filed February 7, 2007 ·Current Report on Form 8-K Filed February 1, 2007 ·Current Report on Form 8-K Filed January 26, 2007 ·Quarterly Report on Form 10-Q Period ended March 31, 2007 ·Quarterly Report on Form 10-Q Period ended June 30, 2007 ·Quarterly Report on Form 10-Q Period ended September 30, 2007 ·Proxy Statement on Schedule 14A Annual Meeting held April 25, 2007 ·Annual Report on Form 10-K Year Ended December 31, 2006 ·Registration Statement on Form 8-A filed April 19, 1990 Filed April 19, 1990 In addition, all subsequent documents filed with the SEC by Capitol pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 after the date of this prospectus, and prior to the date that the exchange offer expires or is terminated, shall be deemed to be incorporated by reference into this prospectus and to be a part hereof from the date of filing such documents.Any statement contained in this prospectus or in a document incorporated or deemed to be incorporated by reference in this prospectus or another such document shall be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained in this prospectus or another such document or in any subsequently filed document which also is or is deemed to be incorporated by reference herein modified or supersedes such statement.Any statement so modified or superseded shall not be deemed, except as so modified superseded, to constitute a part of this prospectus. IN ORDER TO RECEIVE TIMELY DELIVERY OF THE DOCUMENTS, YOU MUST MAKE REQUESTS NO LATER THAN , 2008 (FIVE BUSINESS DAYS BEFORE THE INITIALLY SCHEDULED EXPIRATION DATE OF THE EXCHANGE OFFER).If you request exhibits to any documents incorporated by reference, Capitol will mail them to you by first class mail, or another equally prompt means, within one business day after your request is received. No one has been authorized to give any information or make any representation about PLCB, Capitol or the exchange offer that differs from, or adds to, the information in this document or in documents that are publicly filed with the SEC.Therefore, if anyone does give you different or additional information, you should not rely on it. If you are in a jurisdiction where it is unlawful to offer to exchange, or to ask for offers of exchange, the securities offered by this prospectus, or if you are a person to whom it is unlawful to direct these activities, then the offer presented by this prospectus does not extend to you. The information contained in this prospectus speaks only as of its date unless the information specifically indicates that another date applies.Information in this document about Capitol has been supplied by Capitol, and information about PLCB has been supplied by PLCB. 54 LEGAL MATTERS Certain legal matters relating to the validity of the shares of Capitol common stock offered by this prospectus will be passed upon for Capitol by Brian English, Capitol's General Counsel.Certain federal income tax matters relating to the exchange offer will be passed upon for Capitol by Miller, Canfield, Paddock and Stone, PLC.There are no material pending legal proceedings, other than ordinary routine litigation incidental to Capitol and PLCB's business, to which Capitol or any of its subsidiaries are a party or of which any of its property is the subject. EXPERTS The consolidated financial statements of Capitol and management'sreport on the effectivenessof internal control over financial reporting incorporated by reference in this prospectus have been audited by BDO Seidman, LLP, an independent registered public accounting firm, to the extent and for the periods set forth in their reports, incorporated herein by reference, andare incorporated herein in reliance upon such reports given upon the authority of said firm as experts in accounting and auditing. The financial statements of Point Loma Community Bank attached to this prospectus as Annex B have been audited by BDO Seidman, LLP, an independent registered public accounting firm, to the extent and for the periods stated in their report, which is attached as part of Annex B, and included in reliance upon such report given upon the authority of said firm as experts in accounting and auditing. [The remainder of this page intentionally left blank] 55 ANNEX A November 20, 2007 Board of Directors Point Loma Community Bank 1350 Rosecrans Street San Diego, CA92106 Members of the Board of Directors: You have requested our opinion as to the fairness, from a financial point of view, to the shareholders of Point Loma Community Bank (“PLCB”) of the exchange ratio and related stock consideration provided for pursuant to the Shareholder Tender Offer agreement dated , 2007, to which Capitol Bancorp Ltd. (“Capitol”) is offering a shareholder tender exchange for the outstanding shares of PLCB (the “Exchange”).In accordance with the terms of the Exchange, the tender offer premium is 150% of book value per share, or $13.301299 based on the unaudited PLCB book value per share of $8.867533 as of September 30, 2007 (prior to exercise of outstanding stock options).The Exchange states that each share of PLCB common stock issued and outstanding immediately prior to the effective time of the Exchange shall be converted into the right to receive Capitol stock at a fixed exchange ratio.The exchange ratio will be calculated by dividing the tender offer per share of PLCB common stock as of September 30, 2007 ($13.301299) by the average closing price of Capitol’s common stock for the 30 trading day period ending two days prior to the close of the exchange offer.For example, assuming the average closing price of Capitol’s common stock for the month ended September 30, 2007, which was $25.443158, a holder of PLCB common stock would receive 0.522785 shares of Capitol common stock for each share of PLCB common stock.As of September 30, 2007 Capitol owned 51% of the PLCB shares outstanding, so the Exchange applies to the remaining 49% (or 392,000 shares) outstanding.Additionally, PLCB had 72,500 options outstanding, with an exercise price of $10.00, as of September 30, 2007. Donnelly Penman & Partners ("Donnelly Penman") is an investment-banking firm of recognized standing.As part of our investment banking services, we are continually engaged in the valuation of businesses and their securities in connection with mergers and acquisitions, private placements and valuations for stock plans, corporate and other purposes.We are acting as financial advisor to PLCB in connection with the Exchange and will receive a fee from PLCB for our services pursuant to the terms of our engagement letter with PLCB, dated as of September 20, 2007. In arriving at its opinion, Donnelly Penman reviewed: · the draft Prospectus dated November 16, 2007; · Independent Auditor's Report for PLCB for the years ended December 31, 2004, 2005 and 2006 and management's unaudited balance sheet and statement of income for the nine months ended September 30, 2006 and September 30, 2007; · certain information, including financial forecasts and projections (and the assumptions and bases therefore which were deemed reasonable by management), relating to earnings, assets, liabilities and prospects of PLCB, under the current ownership structure, with the management of PLCB.Donnelly Penman confirmed with management that such forecasts and projections reflected the best currently available estimates and judgments by management; A - 1 · trading history of PLCB stock; · certain publicly-available information for Capitol, including each of the Annual Reports to Stockholders and Annual Reports on Form 10-K for the years ended December 31, 2004, 2005 and 2006 and the quarterly reports on Form 10-Q for the quarters ended March 31, 2007 and June 30, 2007; · certain information relating to earnings, assets, liabilities and prospects of Capitol with the management of Capitol; · the historical stock prices and trading volumes of Capitol’s common stock; · the terms of acquisitions of banking organizations which Donnelly Penman deemed generally comparable to PLCB; · the financial condition and operating results of Capitol and PLCB, respectively, compared to the financial conditions and operating results of certain other financial institutions that Donnelly Penman deemed comparable to each; and · such other information, financial studies, analyses and investigations and such other factors that Donnelly Penman deemed relevant for the purposes of its opinion. Donnelly Penman also prepared a dividend discount analyses for PLCB under the current ownership structure. In conducting its review and arriving at its opinion, as contemplated under the terms of its engagement by PLCB, Donnelly Penman, with the consent of Capitol and PLCB, relied, without independent investigation, upon the accuracy and completeness of all financial and other information provided to it by Capitol and PLCB or upon publicly-available information.Donnelly Penman participated in meetings and telephone conferences with certain members of Capitol’s and PLCB’s senior management to discuss Capitol’s and PLCB’s past and current business operations, regulatory standing, financial condition and future prospects.With respect to anticipated earnings of PLCB and other information prepared by and/or reviewed with the management of PLCB and used by us in our analyses, PLCB’s management confirmed to us that such anticipated earnings reflected the best currently available estimates and judgments of management with respect to such information.Donnelly Penman did not undertake any responsibility for the accuracy, completeness or reasonableness of, or any obligation independently to verify, such information.Donnelly Penman further relied upon the assurance of management of Capitol and PLCB that they were unaware of any facts that would make the information provided or available to Donnelly Penman incomplete or misleading in any respect.Donnelly Penman did not make any independent evaluations, valuations or appraisals of the assets or liabilities of Capitol or PLCB.Donnelly Penman is not an expert in the evaluation of loan portfolios or the allowance for loan losses and did not review any individual credit files of Capitol or PLCB and assumed that the aggregate allowances for credit losses for Capitol and PLCB were adequate to cover such losses.Donnelly Penman’s opinion was necessarily based upon economic and market conditions and other circumstances as they existed and evaluated by Donnelly Penman on the date of its opinion.Donnelly Penman does not have any obligation to update its opinion, unless requested by PLCB in writing to do so, and Donnelly Penman expressly disclaims any responsibility to do so in the absence of any written request by PLCB. No limitations were imposed by PLCB on Donnelly Penman on the scope of Donnelly Penman’s investigation or the procedures to be followed by Donnelly Penman in rendering this opinion.The form and amount of the consideration to be paid to PLCB or its shareholders were determined through arms length negotiations between Capitol and PLCB. A - 2 In our analyses, we have made numerous assumptions with respect to industry performance, business and economic conditions, and other matters, many of which are beyond the control of Capitol and PLCB.Any estimates contained in our analyses are not necessarily indicative of future results or value, which may be significantly more or less favorable than such estimates.Estimates of values of companies do not purport to be appraisals or to necessarily reflect the prices at which companies or their securities actually may be sold.No company or merger utilized in our analyses was identical to PLCB, Capitol or the proposed merged company.Accordingly, such analyses are not based solely on arithmetic calculations; rather, they involve complex considerations and judgments concerning differences in financial and operating characteristics of the relevant companies, the timing of the relevant mergers and prospective buyer interests, as well as other factors that could affect the public trading markets of PLCB, Capitol, or companies to which each is being compared.None of the analyses performed by us was assigned a greater significance than any other. We have been retained by the Board of Directors of PLCB to determine whether the exchange ratio and related stock consideration offered to PLCB shareholders as provided for in the Shareholder Tender Offer is fair, from a financial point of view, as of this date.This opinion does not constitute a recommendation to any stockholder of PLCB as to how such shareholder should vote at any meeting of the stockholders called to consider and vote upon the Exchange.We have also assumed that there has been no material change to our analysis of Capitol’s or PLCB’s assets, financial condition, results of operations, business or prospects since the date of the most recent financial statements made available to us. Donnelly Penman will receive a fee for its services.Prior to this transaction, Donnelly Penman did not have an investment banking relationship with Capitol or PLCB.Donnelly Penman or affiliates owned by it may own shares of CBC from time to time.Donnelly Penman may solicit investment banking business from Capitol in the future. We hereby consent to the reference to our opinion in the prospectus and proxy statement to be issued pursuant to the Shareholder Tender Offer and to the inclusion of the foregoing opinion in the prospectus and proxy statement relating to the meeting of stockholders of PLCB.In giving such consent, we do not thereby admit that we come within the category of persons whose consent is required under Section 7 of the Securities Act of 1933 or the rules and regulations of the Securities and Exchange Commission thereunder.Further, we express no view as to the price or trading range for shares of the common stock of Capitol following the consummation of the Exchange. Based upon and subject to the foregoing, including the various assumptions and limitations set forth herein, it is our opinion that, as of November 20, 2007, the exchange ratio and related stock consideration to be received by PLCB shareholders under the Shareholder Tender Offer is fair, from a financial point of view, to the shareholders of PLCB. A - 3 ANNEX B FINANCIAL INFORMATION REGARDING POINT LOMA COMMUNITY BANK Management’s discussion and analysis of financial condition and results of operations B-2 Condensed interim financial statements as of September 30, 2007 and for the nine months ended September 30, 2007 and 2006 (unaudited) B-4 Audited financial statements as of December 31, 2006 and 2005 and for the periods ended December 31, 2006, 2005 and 2004 B-11 B - 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations Point Loma Community Bank Periods Ended September 30, 2007 and 2006 and December 31, 2006 and 2005 Financial Condition Point Loma Community Bank (the “Bank”) is engaged in commercial banking activities from its sole location in San Diego, California.Since its inception in August 2004, the Bank provides a full array of banking services, principally loans and deposits, to entrepreneurs, professionals and other high net worth individuals in its community. Total assets approximated $58.9 million at September 30, 2007, an increase from $43.7 million at December 31, 2006.Total assets approximated $34.2 million at year-end 2005.Increases in total assets resulted from deposit growth deployed into loans and cash and cash equivalents. Total portfolio loans approximated $47.1 million at September 30, 2007, an increase from the $38 million level at December 31, 2006.At December 31, 2005, total portfolio loans approximated $29.8 million.Commercial loans approximated 91% of total portfolio loans at September 30, 2007 consistent with the Bank’s emphasis on commercial lending activities. The allowance for loan losses at September 30, 2007 approximated $658,000 or 1.40% of total portfolio loans, compared to the December 31, 2006 ratio of 1.34% and 1.42% at December 31, 2005. The allowance for loan losses is maintained at a level believed adequate by management to absorb potential losses inherent in the loan portfolio at the balance sheet date.Management’s determination of the adequacy of the allowance is based on evaluation of the portfolio (including volume, amount and composition, potential impairment of individual loans and concentrations of credit), past loss experience, current economic conditions, loan commitments outstanding and other factors. Total deposits approximated $51.7 million at September 30, 2007, an increase of approximately $15.1 million from the $36.6 million level at December 31, 2006.Deposits at December 31, 2005 were approximately $27.3 million. The Bank seeks to obtain noninterest-bearing deposits as a means to reduce its cost of funds.Noninterest-bearing deposits approximated $14.4 million at September 30, 2007 or about 28% of total deposits, an increase of approximately $3.8 million from December 31, 2006.Noninterest bearing deposits decreased approximately $1.3 million at December 31, 2006 compared to year-end 2005.Noninterest-bearing deposits can fluctuate significantly from day to day, depending upon customer account activity. Stockholders’ equity approximated $7.1 million at September 30, 2007 or approximately 12.03% of total assets.Capital adequacy is discussed elsewhere in this narrative. Results of Operations The net income for the nine months ended September 30, 2007 approximated $69,000, compared with net income of approximately $63,000 in the corresponding 2006 period.Net income for the year ended December 31, 2006 approximated $196,000, compared with a net loss of approximately $468,000 for the year ended December 31, 2005.The Bank’s net losses for periods before 2006 relate to expected early-period operating results. The principal source of operating revenues is interest income.Total interest income for the nine months ended September 30, 2007 approximated $2.9 million, compared with $2.1 million for the nine-month 2006 period.Total interest income for the year ended December 31, 2006 approximated $2.9 million, compared with $1.9 million for the year ended December 31, 2005.The increase in interest income relates primarily to loan portfolio growth. B - 2 Total interest expense approximated $851,000 for the nine months ended September 30, 2007 and $387,000 for the nine-month 2006 period.For the year ended December 31, 2006, total interest expense approximated $583,000 and $294,000 in 2005. Net interest income approximated $2.1 million for the nine months ended September 30, 2007, compared with $1.7 million for the 2006 corresponding period.Net interest income for the year ended December 31, 2006 approximated $2.3 million, compared with $1.6 million in 2005. The provision for loan losses was $148,000 for the nine months ended September 30, 2007, compared with $41,000 in the corresponding 2006 period.The provision for loan losses was $87,000 for the year ended December 31, 2006 and $335,000 for the year ended December 31, 2005.The provision for loan losses is based upon amounts necessary to maintain the allowance for loan losses based on management’s analysis of allowance requirements, as discussed previously.Through September 30, 2007, the Bank has incurred no loan charge-offs. Total noninterest income approximated $150,000 for the nine months ended September 30, 2007, compared with $235,000 for the corresponding 2006 period.Noninterest income for the year ended December 31, 2006 approximated $281,000 and $165,000 in 2005.Noninterest income in 2006 increased significantly due to origination fees of non-portfolio residential mortgage loans and decreased significantly in 2007 due to lower mortgage loan origination volume. Total noninterest expense approximated $1.9 million for the nine months ended September 30, 2007, compared with $1.8 million for the corresponding 2006 period.For the year ended December 31, 2006, total noninterest expense approximated $2.4 million, compared with $2.1 million in 2005.The principal component of noninterest expense is salaries and employee benefits which have increased due to the increased staffing required to serve customers and to facilitate growth. Liquidity and Capital Resources The principal funding source for asset growth and loan origination activities is deposits.Changes in deposits and loans were previously discussed in this narrative.Most of the deposit growth has been deployed into commercial loans, consistent with the Bank’s emphasis on commercial lending activities. Cash and cash equivalents approximated $11.1 million at September 30, 2007, $4.8 million at December 31, 2006 and $3.5 million at December 31, 2005.As liquidity levels vary continuously based upon customer activities, amounts of cash and cash equivalents can vary widely at any given point in time.Management believes the Bank’s liquidity position at September 30, 2007 is adequate to fund loan demand and to meet depositor needs. All banks are subject to a complex series of capital ratio requirements which are imposed by state and federal banking agencies.The Bank is subject to a more restrictive requirement than is applicable to most banks inasmuch as the Bank must maintain a capital-to-asset ratio of not less than 8% for its first three years of operation.In the opinion of management, the Bank meets or exceeds regulatory capital requirements to which it is subject. Impact of New Accounting Standards There are certain new accounting standards either becoming effective or being issued in 2007 and 2006.They are discussed in Note D of the accompanying condensed interim financial statements and Note A of the accompanying audited financial statements. [The remainder of this page intentionally left blank] B - 3 POINT LOMA COMMUNITY BANK Condensed Interim Financial Statements Nine months ended September 30, 2007 and 2006 B - 4 CONDENSED BALANCE SHEETS Point Loma Community Bank September 30, 2007 (Unaudited) December 31, 2006 ASSETS Cash and due from banks $ 2,449,418 $ 1,943,288 Interest-bearing deposits 4,177,637 1,124,108 Federal funds sold 4,430,000 1,735,000 Cash and cash equivalents 11,057,055 4,802,396 Investment securities held for long-term investment, carried at amortized cost which approximates market value 165,800 127,700 Portfolio loans: Commercial 42,952,468 34,556,879 Real estate mortgage 3,316,622 2,647,354 Installment 874,789 813,403 Total portfolio loans 47,143,879 38,017,636 Less allowance for loan losses (658,000 ) (510,000 ) Net portfolio loans 46,485,879 37,507,636 Premises and equipment 377,503 377,791 Accrued interest income 202,159 166,980 Other assets 657,044 732,499 TOTAL ASSETS $ 58,945,440 $ 43,715,002 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Noninterest-bearing $ 14,370,510 $ 10,537,903 Interest-bearing 37,354,978 26,082,309 Total deposits 51,725,488 36,620,212 Accrued interest on deposits and other liabilities 125,926 69,351 Total liabilities 51,851,414 36,689,563 STOCKHOLDERS’ EQUITY: Common stock, par value $10.00 per share, 10,000,000 authorized; 800,000 shares issued and outstanding: 8,000,000 8,000,000 Retained-earnings deficit (905,974 ) (974,561 ) Total stockholders’ equity 7,094,026 7,025,439 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 58,945,440 $ 43,715,002 See notes to condensed interim financial statements. B - 5 CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Point Loma Community Bank Nine Months Ended September 30 2007 2006 Interest income: Portfolio loans (including fees) $ 2,621,385 $ 1,903,506 Federal funds sold 240,192 128,352 Interest bearing deposits with banks 53,066 44,403 Other 5,891 3,693 Total interest income 2,920,534 2,079,954 Interest expense: Deposits 850,570 387,055 Short-term borrowings 39 Total interest expense 850,570 387,094 Net interest income 2,069,964 1,692,860 Provision for loan losses 148,000 41,000 Net interest income after provision for loan losses 1,921,964 1,651,860 Noninterest income: Service charges on deposit accounts 61,121 47,208 Fees from origination of non-portfolio residential mortgage loans 26,241 123,041 Fees from syndication and placement of non- portfolio commercial loans 1,830 36,767 Gains on sale of government-guaranteed loans 22,188 Other 38,605 28,209 Total noninterest income 149,985 235,225 Noninterest expense: Salaries and employee benefits 1,142,827 1,078,215 Occupancy 158,502 149,257 Equipment rent, depreciation and maintenance 72,669 108,679 Contracted data processing and administrative services 222,522 233,452 Advertising 100,482 55,209 Regulatory fees 36,493 15,648 Postage 33,341 28,392 Paper, printing and supplies 54,740 31,593 Other 127,786 89,236 Total noninterest expense 1,949,362 1,789,681 Income before income taxes 122,587 97,404 Income taxes 54,000 34,800 NET INCOME $ 68,587 $ 62,604 NET INCOME PER SHARE (basic and diluted) $ 0.09 $ 0.08 See notes to condensed interim financial statements. B - 6 CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Point Loma Community Bank Common Stock Retained- Earnings Deficit Total Nine Months Ended September 30, 2006 Balances at January 1, 2006 $ 8,000,000 $ (1,171,034 ) $ 6,828,966 Net income 62,604 62,604 BALANCES AT SEPTEMBER 30, 2006 $ 8,000,000 $ (1,108,430 ) $ 6,891,570 Nine Months Ended September 30, 2007 Balances at January 1, 2007 $ 8,000,000 $ (974,561 ) $ 7,025,439 Net income 68,587 68,587 BALANCES AT SEPTEMBER 30, 2007 $ 8,000,000 $ (905,974 ) $ 7,094,026 See notes to condensed interim financial statements. B - 7 CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Point Loma Community Bank Nine Months Ended September 30 2007 2006 OPERATING ACTIVITIES Net income $ 68,587 $ 62,604 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 148,000 41,000 Depreciation of premises and equipment 77,603 103,480 Loss on sale of equipment 1,130 Decrease in accrued interest income and other assets 34,976 36,553 Increase in accrued interest expense on deposits and other liabilities 56,575 5,693 NET CASH PROVIDED BY OPERATING ACTIVITIES 385,741 250,460 INVESTING ACTIVITIES Purchase of securities held for long-term investment (32,800 ) (57,000 ) Net increase in portfolio loans (9,126,243 ) (4,849,175 ) Purchases of premises and equipment (77,315 ) (14,887 ) NET CASH USED BY INVESTING ACTIVITIES (9,236,358 ) (4,921,062 ) FINANCING ACTIVITIES Net increase in demand deposits, NOW accounts and savings accounts 11,276,107 4,109,821 Net increase in certificates of deposit 3,829,169 6,096,634 NET CASH PROVIDED BY FINANCING ACTIVITIES 15,105,276 10,206,455 INCREASE IN CASH AND CASH EQUIVALENTS 6,254,659 5,535,853 Cash and cash equivalents at beginning of period 4,802,396 3,521,595 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 11,057,055 $ 9,057,448 See notes to condensed interim financial statements. B - 8 NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS (Unaudited) Point Loma Community Bank NOTE A—BASIS OF PRESENTATION The accompanying condensed financial statements of the Bank have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.Accordingly, they do not include all information and footnotes necessary for a fair presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. The condensed interim financial statements do, however, include all adjustments of a normal recurring nature which the Bank considers necessary for a fair presentation of the interim periods. The results of operations for the nine-month period ended September 30, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007. NOTE B—STOCK OPTIONS No stock-based compensation expense has been recorded upon granting of stock options through December 31, 2006, because such stock options have been accounted for under the provisions of Accounting Principles Board (APB) Opinion 25 (and related interpretations) and were granted at an exercise price equal to the market price of common stock at grant date. Statement of Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation, which became effective January 1, 2006 for the Bank, establishes an alternative fair value method of accounting for stock options whereby compensation expense would be recognized based on the computed fair value of the options on the grant date.The Bank granted no stock options during the nine months ended September 30, 2007 and 2006.10,000 stock options were cancelled during the 2007 period.At September 30, 2007, 72,500 stock options were outstanding with an exercise price of $10.00 per option. NOTE C—NET INCOME PER SHARE Net income per share is based on the weighted average number of common shares outstanding (800,000 shares for 2007 and 2006 period).The impact of stock options (see Note B) was not material for the periods presented. NOTE D—IMPLEMENTATION OF NEW ACCOUNTING STANDARDS In March 2006, the Financial Accounting Standards Board (FASB) issued Statement No. 156,
